Treaty of Lisbon (debate)
The next item is the report by Mr Corbett and Mr Méndez de Vigo, on behalf of the Committee on Constitutional Affairs, on the Treaty of Lisbon.
rapporteur. - Mr President, Mr Méndez de Vigo and I have the honour to present this report to Parliament on behalf of the Committee on Constitutional Affairs. It is a report in which our committee has dwelt not so much on the history of how we got here, but on the simple comparison of whether this new Treaty improves the European Union compared to the current Treaties, whether the Treaties as amended by the Treaty of Lisbon make the European Union more effective, more democratic and better for its citizens. That is what we have done, and our conclusion is clear.
Firstly, on democratic accountability: this Union will have a system whereby any legislation in the future will be subject to the prior scrutiny of national parliaments and then the double approval of the Council of Ministers, composed of ministers accountable to those very same national parliaments, and the European Parliament, directly elected by citizens to represent them at European level. That is a level of scrutiny that exists in no other international structure. You can look at the WTO, the World Bank, the IMF, NATO - nothing above the level of the nation state has that in-built degree of parliamentary scrutiny that we will have with this new Treaty.
The new Treaty also improves the powers of the European Parliament in other respects. We will elect the President of the Commission and we will have full power over the whole of the European budget, together with the Council, no longer seeing agricultural expenditure ring-fenced from parliamentary scrutiny. Parliament will have the right to block Commission implementing measures where we disagree with them. Parliament will have the right to repeal the delegation of powers to the Commission if we feel that is necessary. I see the Commissioner is already looking worried, but it is an important democratic safeguard. Parliament will also have the right to make proposals for future revisions of the Treaty, and its right to ratify, to approve international agreements has been extended. This Treaty, if nothing else, is a massive increase in democracy in the European Union.
Secondly, this Treaty improves the situation for citizens of the Union. There is, of course, the Charter of Rights, which, throughout the Union, is a guarantee that Union institutions and Union law cannot violate basic standards of human rights - European institutions will have to respect them. It provides greater clarity for citizens over the competences of the European Union. It also provides adequate guarantees to allay the misplaced fears of some that we are developing some kind of centralised superstate in the European Union.
Finally, the Treaty will make the European Union more effective, more capable of delivering in those policy areas where we want to act together at European level. The extension of qualified majority voting, the rationalisation of the size of the Commission, the merging together of the external representation posts into a single High Representative, the longer-term presidency of the European Council and other measures should make our machinery more capable of acting effectively and, therefore, our Union more capable of delivering in those policy areas where we want it to deliver.
So all these are dramatic improvements. There are some, of course, who will bemoan the loss of the Constitution - a Constitution that was, after all, ratified by a large majority of the Member States. Even in those countries that had referendums, in total 26.6 million people voted in favour of it and 23 million against. Even in my country, it was approved at second reading in the House of Commons by a large majority of 215. So it was a popular Constitution in most respects, but the test is to win the grand slam of 27 'yeses' and zero 'nos'. That is the very high threshold that it faced. It did not get through that. That was why it was abandoned by the Member States and, instead, we have reverted to amending the Treaties that we had before. However, the content of these amendments makes our Union more democratic, more effective and friendlier to citizens. I commend it to the House.
(Applause)
rapporteur. - (ES) Mr President, I would also like to join you in congratulating Richard Corbett. I think that this collaboration between Richard Corbett and a member of the Group of the European People's Party (Christian Democrats) and European Democrats shows what Europe ultimately is: that, even though we have different ideas and sensitivities, we are capable of doing things together; we are capable of making progress to improve the life of Europeans. I would therefore like to thank Richard Corbett for his collaboration and cooperation, which has always been loyal, and has always, I would like to stress, been aimed at doing things together, building, not at being negative or destroying.
Mr President, three years ago Richard Corbett and I presented the Constitutional Treaty to this House, and we are now European Parliament rapporteurs on the Lisbon Treaty. It is clear, Mr President, that some of us were more ambitious than this Lisbon Treaty, and I think that this House was more ambitious. It is also clear that this is a unique situation. The ratification process had not proceeded, so a political solution had to be found, and the Lisbon Treaty is a political solution. Once again, this is Europe: it is seeking agreements, seeking commitments in order to find a way out of crises and get out of sticky situations.
Mr Corbett has given a very good explanation, and I therefore echo his words concerning the advantages of the Lisbon Treaty over the Treaties currently in force. I would like to add one thing that Richard Corbett did not say: the Lisbon Treaty is not the Constitutional Treaty. We had to leave many of our ambitions by the wayside, which I regret, but I also think that the essential elements of the Constitutional Treaty are in the Lisbon Treaty. Although it is not the same, we have managed to retain the essential elements.
What are the essential elements, then? What do we gauge as essential? The essential elements are those that will enable the European Union to be more democratic, those that will enable the European Union to be more efficient, those, in short, that will enable the European Union to provide added value for citizens.
Mr President, this is the only thing that should motivate the European Parliament. We are the representatives of the European people and they should be the point of reference for our actions. We are living in a very important time for Europe. We saw this yesterday, with the situation in Kosovo.
Europe must provide an outlet for the expectations that the European people have placed on us. Europe cannot adopt a head-in-the-sand policy. Europe needs to have a voice in the world, it needs to have a presence, and it needs to resolve the problems that exist now, whether that means climate change, combating illegal immigration or combating nuclear proliferation. We need to tackle these problems.
The Lisbon Treaty, and this is a key question, ladies and gentlemen, gives us the tools and power to do this; obviously there will then have to be the political will to do this, but in this Treaty we have the tools to improve the current situation.
Allow me to say something about building, about doing things together. As I said before, this is Europe. Supporting the Lisbon Treaty means doing things together, following the same path. It is true, as I said before, that we have abandoned some things. Paul Valéry, who was a great poet, and therefore perhaps also a great European, said that a poem is never finished, only abandoned. It is true that we have abandoned some things, but it is also true that, in the future, if we need to recover them, the European Parliament will be in the vanguard.
(Applause)
President-in-Office of the Council. - Mr President, ladies and gentlemen, thank you very much.
On behalf of the Presidency I would like to welcome this opportunity to debate the Treaty of Lisbon. I would first like to thank the European Parliament for its work and, most of all, for the report prepared by Richard Corbett and Íñigo Méndez de Vigo.
I must say from the outset that I agree with the positive assessment of many elements of the new treaty. The fact is that Europe has for some time been faced with internal and external challenges in the international community.
That is why we undoubtedly need reforms. The desire to continue the process of improving the efficiency of the European Union and its democratic legitimacy led the leaders of the Member States to sign the treaty in Lisbon in December last year.
Much has been said about the many benefits the Lisbon Treaty will bring. I will therefore mention just the main ones. Firstly, it will ensure that all institutions that sustain or link the 27 Member States operate more successfully. It will improve the efficiency and simplify decision-making processes. It will increase democracy and the transparency of operations and - this is very important - make the operations of the European Union less remote from its citizens.
Our common aim is to enforce the Lisbon Treaty from 1 January 2009. To achieve this, our priority task is ratification of the Lisbon Treaty by all the Member States. May I take this opportunity to congratulate those five Member States which have already done this.
The Presidency is aware that the ratification procedures fall within the exclusive and sovereign competence of the Member States. Nevertheless I think that we may allow ourselves to express a wish that the procedures run their course unobstructed, smoothly and without complications. We are convinced that the Lisbon Treaty is a good instrument and a fine document which will make it easier to confront the contemporary challenges facing the European Union.
Full enforcement and implementation of the Lisbon Treaty requires certain preparatory actions. The Presidency is aware of all these problems and the related need for a unified framework within which to conduct these preparatory actions. We have established more intensive cooperation with the next Presidency (France) and with other institutions. The Presidency will ensure that this preparatory work is conducted under supervision at the highest political level, that is to say the European Council, which will follow progress closely.
I would like to stress that many aspects of the new treaty may be realised only if proposed by the European Commission or in close cooperation with the European Parliament. The Presidency is aware of these aspects and in each case will conduct the preparations in a way that will involve all the parties concerned.
I would like to finish by stating that all those involved in the preparatory work have acted responsibly. I hope that such conduct will continue because that is the best way of contributing to the success of the ratification procedures and the implementation of the Lisbon Treaty.
Vice-President of the Commission. - Mr President, first of all can I say welcome to this report and congratulate both rapporteurs for their work in bringing it to plenary. The Commission, of course, fully shares the view that the Treaty of Lisbon is a very positive step for the future of the Union. As we have already heard, it will bring us further down the road to a more effective, more democratic and more transparent Union.
In politics it is important to do the right things, because that is what gives us democratic legitimacy. But it is equally important to do things right. So what we are doing in choosing the political agenda of climate change and energy, roaming charges, toy and food safety, transport policy or agricultural policy or trade or what have you, is extremely important, and we are not going to put our feet up until the new Treaty is in force. But, at the same time, we must also look at the other side of the coin, how we do things and how the Treaty will change the way we do things; how we can become more effective in taking decisions and furthering the political agenda and the priorities of this European Union.
One of the core elements of this Treaty is how it strengthens Europe's democratic legitimacy through changing the role of Parliament, more codecision, a greater say in budgetary matters and international agreements, and a direct link between the results of the European elections and the choice of the Commission President.
It will also provide channels for the greater involvement of national parliaments. We already have, through these, very positive experience in engaging with national parliaments, in anchoring the policies of the European Union, as well as some elements of participatory democracy for the direct participation of citizens.
Your report, of course, also expresses some concerns on the abandoning of the constitutional approach and on the extension of opt-in arrangements for particular Member States. We all know - and I have said this before - that this was the price we had to pay to reach a consensus agreement, and I guess we all realise that nothing is perfect - not even the new Reform Treaty is perfect. It is a compromise, but it is something that we have been able to agree upon.
Ratification is now under way but, with five Member States having approved the Treaty and ten more having launched their procedures, there is clearly still a long way to go, and there is no inevitability about the process.
In the mean time, we need to prepare for what we hope will be the entry into force of the Treaty at the beginning of next year, and the Slovenian Presidency has presented a list of issues where action needs to be taken for its implementation. Preliminary discussions have already taken place on a number of issues, and these will continue over the coming months. Some of these issues are subject to Commission proposals, for example, the Citizens' Initiative, which is an important provision to help connect the Union with citizens.
I am willing to do all I can to ensure that Europeans can use this new democratic tool as soon as possible after the Treaty enters into force. It requires a Commission proposal to be ready in time, and at the same time it is important to consult fully before adopting a proposal. We will of course keep you informed of further developments, and we look forward to working together on this issue.
Communication with citizens during the ratification process - whatever method for ratification is chosen - as outlined by the European Council in June, is also vital. For this purpose, and as also recommended in your report, we are working closely with national authorities and the European Parliament offices.
Can I therefore thank you for calling, in your report, for sincere cooperation between EU institutions and national authorities in order to inform European citizens clearly and objectively about the content of the Treaty. This is fully in line with our approach, and we are pleased to share with Parliament and its offices in the Member States our communication products and information materials on the Treaty - and we have good things to communicate: a Treaty that will give us the tools to move forward in developing the policies that the opinion polls tell us, every time, our citizens want: climate change and energy, migration issues, growth and jobs, the environment and, of course, the EU's role on the global scene. These are the things that will help us to do both the right things and do them right.
draftsman of the opinion of the Committee on Foreign Affairs. - Mr President, one of the strongest features of the Treaty will be that it marks the coming of age of the common foreign security and defence policy. It proposes radical changes to the structure of the EU, notably by upgrading the High Representative as Vice-President of the Commission and a chair of the Council, with a tripartite service of diplomats beneath him. It is crucial that these arrangements are firmly in place as soon as the Treaty comes into force: delay and quarrelling for the spoils of victory will confuse third countries and cause cynicism within European public opinion.
I strongly commend the opinion of the Committee on Foreign Affairs to Parliament.
Mr President, the new Treaty offers great opportunities for development cooperation. This is chiefly because this new Treaty requires that the Commission's action in the field of development cooperation complement the Member States' own initiatives. This opens up the opportunity for better coordination between the Commission and Member States at long last - which is essential, and which was also called for by the very critical OECD DAC Peer Review.
The focus is on poverty reduction, which is good. A key sentence has been dropped from the Treaty of Nice: the sentence explicitly excluding the European Development Fund (EDF) from the scope of the Treaty - which means that the EDF can now be included in the EU budget. This is highly necessary, as it gives the European Parliament full democratic control over the other half of the EU's development activities too, at last - which is both necessary and good. Without constant control by the European Parliament, however, poverty reduction will not be able to take centre stage in EU foreign policy, still less without the appointment of a separate European Commissioner for Development in future.
draftsman of the opinion of the Committee on International Trade. - (ES) Mr President, first of all I would like to congratulate the co-rapporteurs on the magnificent work they have done and to thank them because, perhaps as an exception to what usually happens in this House, they have succeeded in including the principal suggestion made by the Committee on International Trade with regard to the drawing up of the Lisbon Treaty.
The Treaty maintains the essential elements of the European Constitution in this respect, and this is very important because, in addition to once again stating that common commercial policy is an exclusive competence of the EU and extending its scope, it also introduces the Community method for decision making under the policy, which means more democracy and more effectiveness, which, after all, is the main message that we need to convey to citizens through the Lisbon Treaty.
I was a member of the Convention. I am proud that the Lisbon Treaty incorporates the essential elements of the Constitution that we drew up, which was endorsed by the majority of countries at the time, but as the co-rapporteur Mr Méndez de Vigo said, I would also like to say that this is not the end of the road, it is not the end of the story. For this reason, the Committee on International Trade also points out some matters that were left out.
We therefore have the reality, which is good - this Treaty - and we have the horizon, which will be better in the future through what we achieve.
draftsman of the opinion of the Committee on Budgets. - (EL) Mr President, I have had the honour of being the rapporteur for the Committee on Budgets on the changes being brought about in the budget sector. It is one of the least known subjects, but I believe it to be one of the most interesting and most typical in the context of what we are debating today, namely the general changes that the Lisbon Treaty is bringing about in our lives.
In the budget sector, Parliament assumes a role equal to that of the Council. There is no longer a distinction between compulsory and non-compulsory expenditure. From now on we decide on everything as a Parliament, particularly on agricultural policy, and this is extremely important. Something else is afoot. An ongoing change is taking place in the distribution of roles between Parliament and the Council within the budgetary procedure. This lies in the future; we cannot be certain of the outcome. I think that this applies to the Lisbon Treaty in general.
The Lisbon Treaty introduces a package of politically far-reaching changes that will serve as a foundation for our political agenda. I believe that this new political agenda is what the EU needs today.
Now, it is wrong to say that the Lisbon Treaty is the end of the road. On the contrary, it is an important step allowing us to operate in a better and more successful framework with greater possibilities for Parliament. This is especially important, if we bear in mind the lessons learnt from the experience of the European Constitution. The crucially important outcome of the tortuous road to Lisbon is that Europe did not close in on itself or become more defensive; it became more social. As a result, there are now more social clauses, and more rights. An attempt is being made to open Europe up to the outside by means of this procedure. This, I think, is the most significant lesson; it is why the Lisbon Treaty ought to be ratified.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (SK) The new European Treaty, although imperfect in some aspects, represents an important instrument for further and deeper integration of the Member States, as well as for more effective and flexible functioning of structures and institutions both between the individual Member States of the European Union and between the EU and the outside world.
At the same time the Treaty opens the door for further enlargement of the Union to include new Member States, so that many people's dreams of a common European home can come true. The Charter of Fundamental Rights, which has become a legal component of the Treaty, has of course its own great significance. However, because it is not very explicit, it can give rise to some questions about natural human rights. The Committee on Industry, Research and Energy is of the opinion that the new Treaty offers enough space for the realisation of common policies on the one hand, and on the other hand, within the principle of subsidiarity, ensures that the Member States have sufficient competence to push ahead with their own competition policies and strategies, for example in the area of industry.
The European Research Area will strengthen the scientific and technological platform. This will result in an easier transfer of scientific knowledge and technology and in unlimited cooperation between scientists and researchers, regardless of borders. As regards the space research programmes, we are pleased that the Treaty offers a platform for a European space policy and explicitly provides for appropriate cooperation with the European Space Agency.
An important success of the Treaty is the agreement on a common energy policy, with emphasis on improvement of the internal energy market, guaranteeing safe supplies, energy efficiency and savings, developing renewable sources and improving network interconnection. The fact that the Treaty allows individual Member States to continue to make decisions about their own energy mix is also an advantage. In addition, I am glad to be able to say that the Treaty includes the Euratom Protocol, which will retain its original legal effect: I am sure that this will create the conditions necessary for the logical and safe development of nuclear energy.
Mr President, ladies and gentlemen, the Committee on Civil Liberties, Justice and Home Affairs expresses its support for the report by our fellow Members Mr Corbett and Mr Méndez de Vigo. We welcome in particular the fact that the report highlights - this is obvious but it is good to mention it - that it is in the area of freedom, security and justice that the Treaty of Lisbon brings in the most changes, with, in particular, the pillars being discontinued and judicial cooperation in criminal matters and police cooperation being brought under the 'Community' method.
However, although this is an important breakthrough, in our sector it is still accompanied by a reservation that is difficult to accept. Our fellow Members ought to know that under the Treaty of Lisbon, all the measures that would have been adopted under the third pillar before the Treaty came into force will remain beyond the control of the Commission, and moreover, of the European Court of Justice for a period of five years in such sensitive areas as respect for fundamental rights and freedoms.
We find this restrictive provision difficult to swallow, Mr President, and today we confirm our determination to render it ineffective for all the acts to be adopted before the end of the current parliamentary term. We hope that interinstitutional negotiations between the European Parliament, the Commission and the Council can begin as soon as possible to reach agreement on how to overcome this difficulty.
on behalf of the PPE-DE Group. - (FR) Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, like everyone else, I would first like to offer our thanks and congratulations to our fellow members Íñigo Méndez de Vigo and Richard Corbett for the report on the Treaty of Lisbon and particularly for the excellent work they have done. As a friend, however, I can also tell them that that is what they are paid for.
Our debate comes at a time when five Member States have already ratified this Treaty and Poland has announced that it is preparing to start its ratification process. On behalf of the members of the European People's Party (Christian Democrats) and European Democrats, and within the PPE-DE Group, I would like to reiterate how important this Treaty is for the revival of the European dynamic.
After two years of deadlock and institutional misgivings, the European Union has given itself the tools it needs to function effectively. PPE-DE members believe this Treaty makes the EU more democratic, more visible and therefore more influential within its own borders and in the world.
The Treaty of Lisbon signals the return to politics in Europe. The increased democracy, clarity and visibility, and the strengthening of the European Union's effectiveness have been highlighted by our rapporteurs as the major advances of the Treaty of Lisbon. Democracy is strengthened by extending the powers of the European Parliament, the only institution elected by direct universal suffrage. Codecision becomes the rule. The President of the Commission will be elected by the European Parliament. The role of the national parliaments will be enhanced on matters of subsidiarity. This is something our group is very keen on. Europe will no longer be absent from national debates. They will not have an excuse to criticise us any more. Citizens will now have the right of initiative. By collecting a million signatures from the citizens of the 27 Member States, they will be able to issue a direct invitation to the Commission to present a new proposal.
In addition, the rights of citizens will be protected by the Charter of Fundamental Rights, the binding legal force of which is enshrined in the Treaty. We are very proud of this advance. With the opening to the public of legislative debates in the Council, Europe will be more transparent, and with clarification of the European Union's competences, its functioning will become more comprehensible.
The expansion of qualified majority voting in the Council will reduce the risk of institutional deadlock and make it possible to implement necessary common policies. Furthermore, Europe will affirm its role as a political actor on the international stage. Where it is competent, the EU will make its voice heard and make the decisions required for energy policy, foreign policy, judicial and police cooperation and environmental policy.
Regarding energy, the Treaty introduces a legal basis for a European policy on energy supply and renewable energies. In foreign policy, the EU will finally be represented by a High Representative of the Union for Foreign Affairs and Security Policy. In the face of a changing world, with many challenges of all kinds, the European Union must have the means to affirm its position as a key player to its partners throughout the world.
I already noticed, a little while ago in the Middle East, that more was being asked of Europe, not just that Europe should pay but that it should bring its full political weight to bear, and this will also be the case in Kosovo and the Balkans. In the field of police and judicial cooperation, it is essential that the EU takes robust, coordinated measures to fight the globalisation of crime and terrorist threats.
The Treaty of Lisbon gives the EU the means to undertake far-reaching reforms to achieve this. Through being more intelligible and more united, the European Union will be able to assert itself as the world leader in the fight against global warming. It will also send clear messages to the emerging countries encouraging them to adopt a genuine sustainable development strategy.
The members of the PPE-DE truly believe that these areas should be the subject of European policies. Of course, many of us - as the rapporteurs point out - deplore the fact that the constitutional approach has had to abandon any mention of the symbols of Europe.
The big challenge now is the ratification of the Treaty. On behalf of PPE-DE members, I call upon the Member States to follow the lead of Hungary, Slovenia, Romania, Malta and France, and to ratify the Treaty of Lisbon promptly, so it can enter into force by 2009.
Thank you for your attention, and I hope that today, the chairman of the Socialist Group, Martin Schulz, will follow my example.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, in giving my remarks I can certainly save myself the effort of having to go into the details of the Corbett-Méndez de Vigo report once again. The rapporteurs and co-rapporteurs of the attendant committees have themselves done so well enough. Therefore, in the middle of my remarks, I can take the liberty of asking a rather more basic question, a question associated with the fact that on a day like today, when the European Parliament is delivering its opinion on a fundamental achievement in the history of European unity, we might pause for a moment and allow ourselves to ask: why are we doing this? What is the actual aim of this practice? Why do we need this Treaty?
In the history of the people of this continent, 100 years is a short time. However, when you look back 100 years to 1908, a Sultan governed Turkey. Russia was ruled by the Tsars. This city here was part of the German Reich ruled by Wilhelm II. France had a vast colonial empire and Great Britain its own Empire. Fifty years ago, Adolf Hitler's takeover - which took place 75 years ago - was already 25 years in the past. In the meantime Joseph Stalin had been committing his atrocious crimes, Auschwitz had happened and 50 years ago the Soviet Union, led by Nikita Khrushchev and the United States, governed by Eisenhower, sealed the post-war order of Yalta. Twenty-five years ago the power of the Soviet Union was exhausted and the world instead set off on the wrong track - as far as the economy was concerned - of 'Reaganomics'.
Today we cannot even imagine what will be happening in 25 years' time. One thing is certain: the only chance that the states that ruled half the world 100 years ago - France and Great Britain - still have of being able to secure their influence in the world today and of perhaps still being able to play a part in 25, 50 and 100 years' time, is not that we put up attractive flags, but that we ask the question: how do I guarantee, in a smaller world with limited influence - because there are far more players, such as China, India and the Latin American continent, for instance - how do I guarantee as a responsible politician in this global village that my people, my country, are able to play their part in global democracy, welfare and social stability?
We can no longer go it alone. We can only do it together - the Europeans, at any rate. Perhaps the United States can survive on its own in this global-style competition. Perhaps China, too, and perhaps India - although China and India are already concluding cooperation agreements of a technological nature with each other. When we talk about this Treaty, I would very much like to talk again about why we never actually discuss the fact that the Industry and Development Ministers of China and India have been meeting over the past year to conclude a cooperation agreement.
Here are two countries, which make up a third of the world's population, concluding a cooperation agreement! And we Europeans, what are we doing? We are staying on the right track, albeit not consistently enough and not completely, but we are staying on the right track, the track described by the saying: unity is strength! Anyone who goes it alone will lose out in the long run. Anyone who sails in an escorted convoy, anyone who brings a ship safely in, not behind a flagship, but in a line of ships on an equal footing, will win - whether we are a large state or a small one, we are all on an equal footing in this Union. However, we join forces in a framework that enables us to cooperate economically, socially and democratically as equals with other regions of this world, to safeguard human rights and peace in the world. That is the purpose of this Treaty!
Therefore, we social democrats, we socialists in this House, want to endorse this Treaty and the opinion of our rapporteurs on this Treaty out of a deep conviction because we believe that this is the right path. To those who preached 100 years ago that the world was to recover in the German manner or that the Pax Britannica was to dominate the world, or that in the Communauté Française French superiority was to reign, or that the Caesaropapism prevailing in Moscow at the time meant that we were to worship one person as Emperor and God; to those who told the world that the flag behind which we would have to assemble was the most important thing, and not the spirit of the peace we consider most important; to those who maintained that nationalism and national primacy would lead to the objective, to those we can only say that the 100 years of history behind us proves the opposite.
François Mitterrand was right when he said in this House that nationalism ultimately always meant one thing: war. In European history, evidence has been offered to suggest that ultra-nationalism always means war. We would counter this with: nationalism is never the solution of the future! Solidarity among the nations: that is the solution of the future, that is the purpose of the Treaty.
(Applause)
on behalf of the ALDE Group. - Mr President, the world awaits a European Union with a stronger capacity to act across the world stage.
Inside the Union there are plenty of people who wish to see an end to the seemingly interminable quarrels about our system of government. Although I have enjoyed myself in the IGC and previously in the Convention, I think I can speak for us all in saying that we share the opinion that we should settle some of these quarrelsome problems for a substantial time. Certainly, I look forward to a time when we can focus on improving the quality of policy which flows out of Brussels and Strasbourg. That time will come when the Treaty of Lisbon is brought into force, because it successfully connects policy change with desirable and necessary reforms to powers, to instruments and to procedures.
There are some - certainly in this Chamber - who would prefer to reject the Treaty and turn the clock back to Nice, and perhaps even further to 19th-century thinking. These people include, unfortunately, the British Conservative Party, which fails to proffer a shared European solution to the common problems that we all face as Europeans.
I know that the United Kingdom is a strangely insular place, and it is true that even its Government is too frightened to face up to nationalists and xenophobes and has insisted on asserting self-defeating opt-outs from key areas of European unity, sometimes pushing Britain to the margins. Liberal Democrats regret that, and look forward to the time when the UK will find a more comfortable place within the stronger and more united democratic and efficient Union promised by this great Treaty.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, the leaders of the European Union signed the Reform Treaty on the European Union last December. This Treaty will ensure that the European Union will operate more effectively in the years to come.
A more effective Union means a stronger economy for Europe and for Ireland. Any body which as been around for fifty years makes changes in order to address new challenges. The Irish people have very good reasons for voting in favour of this Treaty.
The economic and financial benefits coming from involvement within the European Union are self-evident to anybody in any Member State. Indeed, the single market is one of the most important developments that we have seen over the last 30 years of development within the European Union. And, obviously, any organisation that started off with six Member States does require rule changes as it advances and as it grows.
That is why I believe the Irish people, in the upcoming referendum on this Treaty, will vote in favour. They will vote in favour because they have seen huge foreign direct investment into Ireland. They have seen huge development with regard to infrastructure and social development on the island of Ireland. They have seen tremendous work being created on peace on the island of Ireland, bringing together formerly divided communities. And those that would point the finger and say 'Europe is wrong' or 'Europe is bad', and 'look at the kind of things it is going to do', totally ignore the evidence on the ground: social development, economic development, cultural development. In fact many people, when they speak about Europe acting on the world stage, forget that, in 2006 alone, the European Union of 27 Member States contributed EUR 46 billion towards the developing world: the largest donor of developing aid in the whole world.
That is why I am confident that the Irish people, when this is explained to them properly in the coming months, will guarantee that we will ratify this Treaty.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, it has taken eight years, two Conventions, three intergovernmental conferences and two draft treaties to achieve the result that we are evaluating today. Allow me at this point, and after this lengthy period, to offer my personal thanks for the opportunity to represent this House in both conventions and to be present both for the EU Charter of Fundamental Rights and the Constitution, together with Andrew Duff, as EP rapporteur. It was for me the greatest honour of my political life. Thank you very much.
The contents and achievements of this Treaty can be seen in detail, and few they are not! The foundation is being laid for the first supranational treaty in history. The most up-to-date and most comprehensive code of fundamental rights is becoming European law. The anchoring of social objectives and rights is pointing the way to the next task: the creation and construction of a European social union. With its own legal personality, the Union is changing from a forum of loosely cooperating states to a historic, independent player. If we want to succeed in reviving this treaty, political unity will need to cease being a project of elites and state chancelleries and become a res publica.
Today, however, I am not quite sure whether we are aware that we are making this assessment in very difficult and special circumstances in European history. In the latest edition of Der Spiegel, I have read the statements by Henry Kissinger, the former US Secretary of State, which concluded: 'Europeans do not want to understand'. Even though I well understand Mr Schulz's initial instinctive head-shaking, I would like in this case to quote a voice from outside on this. Henry Kissinger describes the disappearance of the nation-state in Europe as the foremost challenge of our time. He writes: 'The problem now is: nation-states have not just given up part of their sovereignty to the European Union but also part of their vision for their own future. Their future is now tied to the European Union, and the EU has not yet achieved a vision and loyalty comparable to the nation-state. There is, therefore, a vacuum between Europe's past and Europe's future.'
This is the best description we have of this Treaty at the moment. It shines a penetrating light on what governments have been doing with the draft Constitution, because these marginal notes and the changes we ourselves have constantly been making to the packaging in order to safeguard the achievements, and then trying to endorse while holding our noses, signify a loss of European spirit and power, creating identity, producing loyalty and winning over citizens. The power to establish new beginnings, create new orders, provide new solutions, again and again, making a new start every day: that is Europe. This power was very much weakened because of the - I will be quite frank here - reactionary attitude of national governments and state chancelleries empowered by the language of the European Constitution and the reforms associated with it. Nor should this awareness desert us in view of the genuine achievements of this Treaty. Having not succeeded in making the citizens sovereigns of the European Union, it is this Parliament's first task in future to comply with the spirit of this Constitution, to turn the Union into a union of citizens, rather than states, and to find the strength to make a res publica out of European integration and demonstrate Europe's strength by creating new identities together with the citizens.
(Applause)
on behalf of the GUE/NGL Group. - Mr President, the Lisbon Treaty will be subjected to the democratic scrutiny of the people in Ireland alone. There is clearly a fear of referendums in other states, and I find myself asking why. Why so, when we talk so much about democracy? Who here fears the voice of the people?
In this Chamber, we speak the language of peace, and yet Lisbon commits us to further increases in Union military spending and to continuing support for the armaments industry in Europe. Why do we insist on emulating the United States? Do we really believe that creating its European equivalent will promote a peaceful world? I do not.
We continue with the myth that the EU values public services and workers' rights, when all the evidence on the ground contradicts this. Ask the people of Vaxholm or the workers of Irish Ferries about the EU's commitment to the vindication of workers' rights.
Why is it that we congratulate ourselves on being substantial donors of aid to developing countries and, at the same time, we devise partnership agreements that force poor countries to lay bare their markets to European economic ambition?
How can any of us here today who believe in democracy, peace or public services support the Lisbon Treaty? This Treaty is not about reform or efficiency; it is a carte blanche for further erosion of democracy, and its self-amending clauses alone are evidence of this. It is a charter for further privatisation. It offers no advance on the environment, nothing new on the protection of workers' rights and it gives powerful EU institutions a free hand to further militarise our Union. Would the people of Europe support such a Treaty? I believe they would not, and perhaps that is why they are not being asked.
As an Irishwoman, as a proud European, I want my country to have the freedom to take decisions in the best interests of our people. I want all Member States, large and small, to enjoy that right equally. Collectively and democratically, we can bring about positive change, delivering for our people and delivering for the global village. We need to reform the European Union to enable us to achieve these things, to create the Europe that our people want and deserve. The Lisbon Treaty is a bad deal for Ireland, it is a bad deal for Europe and it is a bad deal for the wider world.
on behalf of the IND/DEM Group. - Mr President, what the European Parliament is engaged in here today, with this debate and subsequent vote, is nothing less than a massive exercise in deceit. A pack of lies is being told because you do not want the peoples of Europe to have the referendums that you promised them. This represents an imposition of the will of the political class upon the citizens.
We all know the truth, which is that the Lisbon Treaty is the same as the EU Constitution - with exactly the same number of new competences and exactly the same number of surrenders of veto. It is virtually identical in every regard and it is a constitutional treaty, because it gives the European Union full legal personality, and, worse still, gives it the ability to amend itself in the future without having to refer to any more intergovernmental conferences. It gives the EU the ability to legislate over literally every single aspect of our lives.
I am told, though, that I should not worry, because the flag and the anthem have been dropped. Well, pull the other one! There is a great big flag in front of us here. It is nonsense. It is all part of the lie. The truth is that you are too chicken to have a referendum. You do not want to hear the voice of the people, and now you are resorting to totalitarian means to get this Treaty through.
We heard Mr Cohn-Bendit say that those who oppose this Treaty are mentally ill. We heard Mr Schulz say that those of us who objected to the sheer dishonesty of this project were behaving like Nazis back in the 1930s. Well, I think the ordinary decent citizens of Europe will work out for themselves who the extremists are.
I must say that I wish the people of Ireland, and those who believe in democracy, every success in a couple of months' time. I hope they send out a large resounding 'no', and I hope the voice of the peoples of Europe will be heard, and not just your voice, the voice of the political class. You may be complacent today, but you are increasingly being held in contempt.
Mr President, I reject this report and I reject the Treaty that it supports. Before the French and Dutch referendums, we heard much empty talk in this House about the will of the people. Why? Because, in their arrogance, the EU political elite believed that the people would be conned by their propaganda about the Constitution. Suddenly, when the people caught on, they ran with their tail between their legs and have been running ever since, petrified that the voters would reject them again.
That is why the key focus of the last three years has been on hatching an intergovernmental conspiracy to foist this Constitution on the peoples of Europe without daring to ask them their opinion. Such arrogance, such tyranny: fitting, of course, because this Constitution is all about transferring more and more national powers to Brussels despots - those who are, indeed, too chicken for a referendum.
(HU) Mr President, ladies and gentlemen, may I first of all point out that it is unacceptable for anyone in this House to proclaim himself or herself to be the sole spokesperson of the people and to speak of everybody else as representing only the opinion of the political elite. This is an unacceptable attitude.
There are many of us in this Chamber, and there are many citizens in Europe represented by us, who think that a stronger Europe is needed. In recent times the new Member States have also realised that the problem with Europe is not that it limits our sovereignty or takes away our opportunities, but that it is not sufficiently capable of joint action. This new treaty, the Lisbon Treaty, will provide the means to do just that.
Of course there are also many of us who are not wholly satisfied with what the Lisbon Treaty entails. At the same time, we have to say that the time is ripe - after the Lisbon Treaty has been ratified - for an era in which we can put the new Europe, this new structure that the Lisbon Treaty creates, into action. In other words, we need a stronger Europe and a calm period of consolidation in the years ahead.
I am particularly pleased that the document also expressly prohibits discrimination against individuals belonging to minorities. In the European Union we talk a great deal about values and about diversity, but European protection of minorities has been on a shaky footing up to now. This opportunity, and the passage that refers to it, opens up new ways for Europe to translate the rhetoric usually associated with these issues into reality. After all, we cannot talk of values and common principles if we leave the building blocks of Europe, the minorities and individual ethnic communities, out of the process.
I welcome the treaty and congratulate the rapporteurs.
(DE) Mr President, ladies and gentlemen, a great deal has already been said about what people in Europe want. I can go along with the previous speaker in asking: you want a stronger European Union. Why? Some see globalisation as a great opportunity and want Europe to use this opportunity too. Many - probably more - people see globalisation as a danger. They are afraid of it and want Europe to help them overcome its disadvantages.
The question here, of course, is: what is the Reform Treaty - this Treaty on which both rapporteurs have drawn up a very good report - giving back? The answer is clear: the Reform Treaty strengthens the European Union without doing away with democracy. On the contrary: there is an excess of democracy for the European Parliament, for the national parliaments, and yet a capacity for action by the European Union, which this Treaty creates. This is what is crucial. I am therefore of the opinion that many of the citizens' interests are well represented.
What should we do, therefore, with this common capacity to act, which also finds expression specifically through a High Representative, who can do more as Vice-President of the Commission for a common foreign and security policy? Together, for example, with the energy issues and with the additional energy competence that the Reform Treaty gives the European Union, we could in the end be pursuing a legally competent foreign energy policy bringing us into a better starting position with regard to Russia and other major energy powers. Together with the foreign trade competence we can also better represent the interests of our employees and our economy in international trade relations. Together with our environmental competence we can also ensure that our emissions trading and the other environmental targets we want to reach do not mean that our economy and our employees will be damaged, but that the environment is better understood across the globe.
It is the Reform Treaty's great merit - I, too, therefore clearly support the work of the rapporteurs - to ensure that the European Union becomes more capable of action and more democratic at the same time.
(PL) Mr President, the adoption of the Lisbon Treaty by the countries of the European Union will be a major event in the history of Europe and in the history of the European Union. The report presented to us today has given Parliament the potential to state clearly how important it is to adopt the Lisbon Treaty.
My hope is that it will be ratified as it was signed. I am pleased that my country, Poland, is announcing the rapid ratification of the Lisbon Treaty. I would also like to think that there is internal unity between the Treaty that has been ratified and the Charter of Fundamental Rights. The Charter of Fundamental Rights defines a world of values, the ideological foundation stone of the European Union. It would therefore be an incomprehensible act - I would go so far as to say an act of political schizophrenia - to divide these two acts. These two acts are strongly mutually linked.
I am convinced that the Lisbon Treaty provides the potential for our Union to become more united as a team. It establishes the mechanisms. It is not the case that this Treaty sets up a rigid and unambiguously defined legal framework. It sets up mechanisms through which the European Union will now be able to entrench its integration. This Treaty creates a future in which the European Union has a political dimension. It creates a future in which the European Union is capable of forging policies of solidarity. It creates a situation in which many of the European Union's institutions can work together, and perhaps most importantly of all, it creates a place for the citizen with his everyday concerns, his desire to take part in the European process.
I think that through this Treaty a European spirit is being forged, which will in fact enable this Treaty too to be interpreted. The ambiguities of the Treaty create a sphere especially for Parliament, but also for all institutions, to come up with the facts of what it is that we want to build, because the role the President of the European Union will play, or the President of Parliament, the Minister of Foreign Affairs, the High Representative - all depends on people, and on cooperation. I will venture to say, Mr President, that I hope that in future all these four major responsibilities within the European Union will originate from election. I think that even now the Lisbon Treaty would enable the roles of the President of the Commission and the President of the Union to be combined. This move would strengthen the European Union.
(PL) Mr President, the process of European integration is not something bad in itself; quite the contrary, in fact. If it were to be conducted honestly, on principles of solidarity and a genuine expansion of democracy, it could be accepted universally. Meanwhile, the spirit that is emanating from this building and from the European Union today is one of universal hypocrisy. There can be no doubt that setting up this quasi-European state, on the principles laid down in the Treaty, will significantly restrict genuine democracy, which will effectively become a democracy in name only.
In Parliament itself, there is a restriction on democracy of expression and manifestation of political will by MEPs. European institutions and the European bureaucracy are taking on key powers, and the largest state is not in a position to de-legalise a clearly fascist party that is calling for a change in European borders.
You are speaking today about a common energy policy. Why is there not universal outrage in this House at the pipeline that Germany and Russia are to run through the Baltic Sea, going over the heads of Poland, Lithuania and Estonia, in order to give Russia the opportunity to cut off energy supplies to these countries? That is why we have no faith in your good intentions. This faith is the foundation of the future, because building can only be based on truth.
Mr President, I fully accept that it is necessary, in a European Union of 27 Member States, to update the working rules and arrangements which operated in a Union of 15 and less. I also accept that much of the content of the Lisbon Treaty, such as the increase in powers of this Parliament and the opening-up of Council decision-making, is positive and sensible. However, looking at the detail from my viewpoint as a representative of Scotland, I have serious concerns about some of the imperfections, as Commissioner Wallström acknowledged.
Firstly, much is made of the new right of national parliaments to intervene, but this of course does not apply to the devolved, national Parliament of Scotland or indeed to other stateless nations.
Secondly, the treaty process failed to address the issue of a single seat for the European Parliament, leaving us with the indefensible situation of trekking between Brussels and Strasbourg.
Thirdly, I cannot support the inclusion of the common fisheries policy (CFP) as one of only four exclusive competences of the Union listed in the Treaty. This, I fear, could seriously impede progress towards radical reform and change in fisheries management, by preserving the over-centralised failure which the CFP has become. This is particularly incongruous at a time when the Council, last December, took a tentative step towards decentralisation, when it recognised the voluntary measures being implemented by Scotland and gave it an element of local control this year.
My party favoured a referendum on the Constitution. This Treaty may be different in legal status, but in substance it is the same. Therefore, the SNP is simply being consistent by supporting a referendum on this Treaty. We are not afraid of a public debate on Europe. On the contrary, forging a new relationship between Scotland and the EU is central to our vision. I want to see Scotland joining the family of European nations and playing a constructive part in decision-making as a Member State, not as an observer from the sidelines.
(DE) Mr President, I am pro Europe, and therefore, as a Member of the left, I support the Treaty of Lisbon. I do not agree, however, with the increased emphasis on military aspects. Today I would like to remind Parliament that the deepening of European integration achieved with the Treaty was hotly debated with the 'eurosceptic' and particularly the nationalistic positions. That which has been achieved must now be defended, and I hope that the comprehensive reform of the European Union can now enter into force.
The Treaty of Lisbon retains many improvements from the former constitution. In particular, it directs the European Union to become essentially more democratic and closer to its citizens. The Union can also become more socially oriented. In my opinion, the neoliberal cement of the Maastricht Treaty has finally been broken up with the embedding of Treaty conditions such as the goal of full employment, with the basic principle of a sustainable social market economy, with the horizontal social clause, according to which all legal acts will, in future, have to be checked to ensure that social objectives are taken into account, and with the new Protocol on services of general interest.
The Treaty of Lisbon offers the opportunity to extend the Economic and Monetary Union by adding a social union. That is why the neoliberal Zeitgeist in Europe must be driven further back. Its protagonists must not succeed in turning the EU into a free trade zone without social accountability. The rush to reduce taxes and wage dumping, with its dire social consequences, must be brought to an end and a minimum wage must be introduced in all Member States.
Mr President, I am still offering a bottle of very good wine to any person who can give me just one example of a law which can be adopted with the Constitution and not with the Lisbon Treaty. In my view, the legal obligations are identical. The difference is in presentation only. Sarkozy's mini-treaty will now be around 3 000 pages instead of the 560 pages in the rejected Constitution.
The majority has the right to endorse the Treaty, but you have no right to refuse normal parliamentary scrutiny of this Lisbon Treaty. I have asked more than 700 serious questions on the interpretation of the different articles. You do not know the answers. You cannot explain why the Danish translation has forgotten the new 'additional citizenship' or the abolition of the right of national governments to propose their own Commissioners.
Most of you have not read, and cannot read, the Treaty, because you have still not received the full content of the deliberations of the Intergovernmental Conference in a consolidated version. You approve secrecy instead of transparency. You approve a reduction in parliamentary democracy instead of insisting on this Parliament's right to represent our voters, scrutinise on behalf of our voters and question the executive on behalf of the half a million citizens we represent.
(DE) Mr President, again and again we are told that this Treaty of Lisbon will make Europe functional. We are told that this Treaty will operate vigorously. As someone who is very critical of this Treaty, I can only hope, for the sake of our children and our children's' children, that this is true, as if it is not the case, if this Treaty takes us down a blind alley, then God help us.
One thing is certain, and that is that this Treaty, which the EU establishment is now pushing through at any price, is ill-fated for the simple reason that it despises everything that it is possible to despise about democratic politics. The national parliaments will, of course, be marginalised. The plebiscites in France and the Netherlands were, of course, quietly turned on their heads again, as it were. Most likely, if Ireland votes against this Treaty, ways and means will also be found to discount that vote. I am against this Treaty, because I am pro Europe!
Mr President, this report, in endorsing the Lisbon Treaty, clearly states that this is a substantial improvement on the existing Treaties, argues that it is desirable that the Treaty of Lisbon be ratified by all Member States by the end of the current year, and claims that it will provide a stable framework, allowing further development of the Union in future.
I have to say that, as a British Conservative, I sadly cannot agree with all that, but I do so in a friendly way and not from an extreme or nihilist stance, as others seem to argue from. From the start, I have made it clear that this Treaty or Constitution is not the best way forward for Europe at this time. Conservatives support a Europe of independent states working closely together to meet the challenges of globalisation, global poverty and global warming, as has already been stated by others. These are the priorities, and it must be done in a cooperative fashion. Indeed my colleague, the UK Shadow Foreign Secretary, William Hague, said in a debate in London: 'Conservatives are the strongest advocates of a European Union where nations work together in a way that strengthens our economies, empowers our consumers and turns our common values into effective action on the great issues facing our world today.'
I do not believe that what we have before us will help us particularly in that great challenge. Our eloquent rapporteurs who quote Shakespeare in their advocacy of haste, should, I think, also note King John, Act V, Scene II, where a supplicant said, 'According to the fair play of the world, let me have audience'. Well, perhaps, in the UK, the Prime Minister should note that, and he should then allow his citizens to have their say on this undoubtedly vital matter.
(HU) Thank you, Mr President. The report by Richard Corbett and Íñigo Méndez de Vigo is an excellent analysis and in the long term it will become a source document. It deserves recognition and gratitude.
Hungary was the first country to ratify the Reform Treaty. It is significant that in the exceptionally fragmented and often contradictory Hungarian political arena a sweeping majority voted in favour of ratification. There was unanimity on the need for the Reform Treaty in the interests of ending the hiatus that had developed between old and new Member States following accession; there was also unanimity on the need to strengthen unity within the European Union and to enhance the effectiveness of its institutions and its actions.
For us, however, Lisbon is not merely a treaty that provides an answer to the questions raised by enlargement. For us, the provisions that reinforce democracy within this complicated network of interests are particularly important, such as those that extend Parliament's legislative powers and powers of scrutiny, or the changes to Council decision-making procedures. We are convinced that the smaller, less experienced, poorer and historically disadvantaged countries will benefit from this.
With a simpler decision-making structure we can expect interests to be clearly revealed, and political bargaining processes to be rendered more transparent. Our future lies in cooperation, and the results and benefits of this must be felt by the citizens of Europe too. They must also be felt by those who, for whatever reason, have found themselves reduced to a minority, those whom history and wars have made a minority. Lisbon provides them with a new opportunity and an instrument to combat the menace of nationalism.
The Lisbon Treaty forms a symbolic arch with the Lisbon Strategy since the Charter of Fundamental Rights includes social rights among the fundamental human rights. We are certain that this will also bring the citizens of the European Union closer together. Thank you, Mr President.
(FI) Mr President, it is important to have increasing levels of cooperation at European level. Hopefully, we will have new treaties, so that the debate can move on to core issues.
I want to mention three things. Firstly, the legislative power of the European Parliament will increase dramatically if the new treaty enters into force. There will be 40 new fields of policy activity. This means that the workload of the Members of our Parliament will grow considerably. It will mean that Parliament's work will have to be reorganised so that we can operate effectively, democratically and openly. In future Parliament will no longer be a debating society but a highly important legislative body, influencing the lives of Europeans. That will require an accountable Parliament; it will mean that Members of Parliament will have to be prepared to familiarise themselves with a whole range of issues and not just listen to just one or two lobbies, for example.
Next, I want to talk about foreign policy. It is now high time we thought about the powers and jurisdiction of the new President, the High Representative and the President of the Commission in foreign policy matters. Otherwise there will be problems. Otherwise, in the outside world they will not know who to contact. We all know that backstage there is a fierce argument going on about these power relationships, but this could be an open debate. Furthermore, this debate on the powers of different actors is, I think, a lot more important than the discussion over personnel. It is really important.
Finally, I want to say something else about foreign policy. It remains intergovernmental in the nature of course, but we want the EU to be able to speak with one united voice; and this will definitely require a real change of attitude on the part of the Member States. The EU's Committee on Climate Change just visited India and we learned that there people hardly know anything about the EU and it has barely any significance for Indians. What does have significance for them is when President Sarkozy or Prime Minister Brown pays a visit. Moreover, when EU foreign ministers visit external countries, their agenda is completely national. If the EU is mentioned it may be some small aside, but nothing much more than that. If this continues we will definitely have a long time to wait until the EU becomes a strong foreign policy actor.
(LV) Thank you, Mr President. Perhaps for those who wished to see the Constitutional Treaty ratified, the Lisbon Treaty is not a great achievement, but undoubtedly neither is it an achievement for the eurosceptics, who did not wish to see any new EU treaties. This means that it is a classic political compromise, and as such it ought also to be ratified in all EU Member States. Certainly, the European Parliament has increased areas of responsibility under the Lisbon Treaty, and this imposes new duties upon us. As a whole, too, Europe's institutions must demonstrate to European citizens that in economically sensitive areas they are able to show genuine European solidarity, so that we do not end up with a new energy solidarity stipulation, just like the introduction of the free market principle in European territory with the Services Directive. Since a lot depends on us, I very much hope that the representatives of all the Member States both in Parliament and in the other European institutions will understand how vital this demonstration is for European citizens. Thank you.
(FI) Mr President, Commissioner, the Hungarian Parliament ratified the Treaty of Lisbon before it had officially been sent it. It thus did not know what it was agreeing with. On this issue, in which the European Parliament has no legal competence, we are being made a laughing-stock, as we do not have any consolidated version of the treaty as a basis for debate. Without that, the treaty is just as impossible for us to read as it is for the citizens of the EU.
Our Group does not accept the treaty. The EU will be militarised and will move towards becoming a military alliance. It will not further the interests of a socialist Europe nor will it promote any ideal form of democracy. Under the treaty, the Member States will be committed to increasing military resources for operations outside their territory and in their previous colonies.
The EU's military operations will be able to be executed without a UN mandate, i.e. illegally from the point of view of international law. There was no article on a compulsory UN mandate when the European Convention met. It was blocked by the EU NATO countries, for which it is not an alien concept to engage in illegal wars, like that in Iraq. The EU also uses NATO-compliant combat troops to enforce the peace, that is to say, wars, in other countries. The same weapons are also used by the NATO Response Force. The Treaty of Lisbon is fully NATO-compliant, and will help the EU to wear the NATO hat.
What is meant by the EU's own collective and military safeguards is vague. When the Member States commit all the resources available to them to helping other Member States, all these resources available to them might also be military. If that happens, and they are deployed, the EU then also becomes a military alliance.
Mr President, I object to a report on the Lisbon Treaty being rushed through this House before Members are given the Treaty in a readable, contextual form.
We have been sent amendments that, in that form, are nonsense. Would we vote on other reports in this House based on amendments, without having seen the document? Should we take this report on faith? As legislators, this is not what our constituents have sent us to Strasbourg to do.
I come from Ireland. We are having a referendum. As news of this spreads, I am receiving requests for the Treaty every day. When I have to tell people there is no readable version, they are incredulous. But when I tell them that this is by decree of the Intergovernmental Conference, they are angry.
I have no doubt this feeling is even more intense for other frustrated peoples of Europe, who are denied a referendum. But I can only imagine how people will react when they hear that their MEPs passed this report on a Treaty that they have not read.
I will let you in on a secret. Our citizens are intelligent, thoughtful and well capable of playing their democratic role in their own governance. And what we are doing here today, and throughout this Lisbon process, is a betrayal of our citizens, the very citizens whose cooperation and hard work we will need to further the European project.
I warn you: do not be surprised if, some day, these same long-suffering citizens refuse that cooperation.
Mr President, I would question why, if the Lisbon Treaty is such a good thing, it is so inaccessible. Is it because Member States are turned from the theoretical masters of the EU into its servants? Is it because it makes law, rather than a framework for law-making? Is it because it offers no checks and balances to control future law-makers? Is it because it consolidates power in a self-perpetuating bureaucracy?
Like the last Treaty, this one gives the EU a permanent right to seize more powers without any future agreements - an outrageous power grab. Such undemocratic powers are illegal in the United Kingdom, because no British Parliament can bind its successors. Mrs Wallström said the word 'constitution' was being dropped to avoid trouble with the Brits - too right! We should leave, taking our EUR 2 million an hour with us, and we would all be better off.
(DE) Mr President, Madam Vice-President, President-in-Office of the Council, I can no longer understand the speeches by the representatives of the United Kingdom Independence Party and other parties. I was taught that the Westminster system of parliamentary democracy delivered full democratic legitimisation. That is what is happening here. We have been elected by the voters and will make a decision, just as our colleagues in the national parliaments do, and we have full democratic authority to do so. What is going on here, in a populist manner, is the destruction of the authority of parliamentary democracy, and you will have to take responsibility for this.
(Applause)
The second point that I would like to mention here, and for this I thank Mr Corbett and Mr Méndez de Vigo, is that it is clear that this Treaty closes a democratic loophole in the European Union. Full codecision rights for the European Parliament, the election of the Commission President by the European Parliament, the obligation for international treaties to be ratified by the European Parliament, the strengthening of the national parliaments - I do not want to go into detail. What we are doing here in the European Union is unique, as we no longer resolve the different interests of our peoples and among our peoples, which will always be present, with tanks and guns, as used to happen, but with debates and democratic voting.
That is the real, magnificent difference compared with what has constituted European history thus far, and all this on the basis of equality of the States and people groups. We should take our bearings from this. It has been the good fortune of Western Europe for 60 years, and since European reunification in 1990, large areas of Europe have shared in this good fortune. Now we want to strengthen this, so that this internal peace process will give us a better ability to make decisions through the Treaty, and so that we can meet the challenges of the future in this world and can overcome the problems of energy security, external security policy, terrorism and many others. This is the answer to these challenges. Mr Méndez de Vigo quoted Paul Valéry, and I would like to quote him again: 'Europe will either unite or be the appendix of the Asian continent.' That is the point. Does Europe have a chance of survival, by working together, by combining forces and giving them democratic authority and guidance, or will we as Europeans disappear in the global order?
(Applause)
(ES) Mr President, President-in-Office of the Council, Vice-President of the Commission, ladies and gentlemen, I would like to welcome the report by my colleagues Mr Corbett and Mr Méndez de Vigo, because it is a report that is consistent with what the European Parliament has done from the start.
I am sure that presidents such as Robert Schuman and Paul-Henri Spaak, or Konrad Adenauer would have signed the Lisbon Treaty, above all because the line that was defined based on the Spinelli Treaty, which in the mid-1980s inspired the line that took shape in the Constitution, has now resulted in the Lisbon Treaty, in an open constitutional process for the European Union. In this respect, I think that the report defends and sets out the progress that has been made. At the same time, however, it is a report that forms part of the desire to consolidate the European Union as a political and democratic union.
I would like to make an observation regarding the lessons that we need to learn and, in particular, on the ratification of the Constitutional Treaty. I am hearing a great deal of talk about referendums from those who are against us moving forward. I of course participated in the referendum that we organised in my country and we won. There is a lesson we need to learn: what we decide together cannot be made subject to, cannot be held hostage by, what is decided by a small minority.
We need to think as democrats about how all of us together ratify what we desire. It is not acceptable for us all to be dependent on what a small minority may do, and I think that this is an important lesson for the future.
Mr President, I would like to finish with an observation: the European Parliament has always been in the vanguard, at the forefront of Europe. This means that we now need to get to work on a large number of political decisions that need to be adopted even before the next elections, because the reality is that this Treaty should enter into force on 1 January 2009. From the point of view of democracy, codecision, appointments and adapting the European Parliament, there is a great deal still to be done.
(Applause)
Mr President, as one of only 13 Members of this House who will have the opportunity to vote on a referendum on the Treaty of Lisbon, I am satisfied to give it my support. Like any document, it is not perfect, as Commissioner Wallström has said. It is a compromise, but it is going in the right direction.
Because of time constraints, I will keep my comments to just one topic. The Treaty maintains the principle of subsidiarity - the principle that we take decisions at the most appropriate level.
In Ireland one of the arguments used by supporters of a 'no' vote is to suggest that Lisbon is a self-amending Treaty, yet Article 48(4) states quite clearly that any amendments to the Treaty will enter into force only after being ratified by all Member States in accordance with their respective constitutional requirements. That is the very essence of subsidiarity.
What surprises me about the debate in this House at times - even though I suppose I should not be surprised - is that those who shout longest and loudest about the sovereignty of Member States are the very ones to attempt to undermine that sovereignty by lecturing and hectoring Member States about the need to hold a referendum, when national legislation and, therefore, sovereignty and subsidiarity, dictate otherwise. Lisbon upholds the sovereign right of Member States to make such decisions, and that is just one of the very many reasons why I support it.
(PL) Mr President, the Lisbon Treaty was a very difficult compromise for all parties involved, so I am amazed to read words in this report that are nothing less than preparation of the ground for campaigns aimed at constitutionalising the EU.
I would rather propose that we come to terms with an absence of symbolic attributes, with compromises on the Council voting system, or with opt-in/opt-out agreements. I would also propose coming to terms with the fact that the convention method has brought the EU problems; problems that we have overcome through traditional negotiations between governments.
The EU does not need a permanent discussion of institutions; it needs political will and the implementation of common and useful aims.
(SK) Ladies and gentlemen, it is good to see that the European Parliament is actively monitoring and taking the initiative in the process of ratification of the Lisbon Treaty. I am pleased that I had the opportunity to be part of the European Convention and to work for 18 months on the drafting of the Constitutional Treaty, despite the fact that it was unsuccessful. The Lisbon Treaty that has followed on from it represents a political compromise and it is a balanced and good document.
In addition to other important reforms, this document also broadens the scope of codecision: for us in the European Parliament that means that this House will be more powerful than ever before, since it was first established. I welcome this fact as proof of the modernisation and democratisation of politics in 21st century Europe. At the same time the document offers more flexibility for the European Union, which currently consists of 27 Member States. Accordingly, we can see an increased participation of national parliaments in the preparation of documents in the European Union. In this context, I must express my regret over the situation in Slovakia: there were no problems with the ratification of the Constitutional Treaty but the present ratification has become somewhat problematic as a result of political game-playing. That said, I trust that the Slovak politicians, too, will realise how necessary this document is and that the ratification will take place without a hitch.
Allow me to add one more sentence. The debates in this House, Mr President, highlight the difference in terms of how the European Council and the European Parliament are perceived. They show that communication in this area is probably not very good: in fact, the signatures of the prime ministers who signed the Lisbon Treaty are being questioned. That is a rather serious matter.
Mr President, before my customary three points, I want to take issue with what Nigel Farage of the UKIP talked about. He mentioned the word 'chicken'. We might, perhaps, expect that something will be going on during the vote and I would like to say that you are what you wear during the vote. We will see what UKIP looks like.
I have three points. My first point is that, in the European Union, we are in a constant process of change. We stood here and dealt with a similar report two years ago, and I would really like to congratulate the rapporteurs, Richard Corbett and Íñigo Méndez de Vigo, on a job well done. What happened in 2005 was unfortunate. What we have done since is crisis management. This is really what Europe is all about. We need to solve problems; we solved a treaty problem and, hopefully, we can get on now.
My second point is that I think the Treaty that we have in front of us is a great improvement on the Nice Treaty. It is an improvement in terms of efficiency: we get more qualified majority voting, we get a legal personality, we get a great deal more on external relations and good stuff on justice and home affairs. It is also an improvement of democracy. The European Parliament increases its powers, the Charter of Fundamental Rights comes into the Treaty and the national parliaments get more powers. So, in many ways, it is a great improvement on the Nice Treaty.
My third and final point, however, is that now it is time to move on. I congratulate those five countries that have already ratified the Treaty. The sooner we can push this Treaty through, the better off all of us will be, because it is time to move on, focus on real business, on legislation, on taking smart European decisions. When we do that, however, we must not forget that we have a vision. That vision is of a unified Europe, because the European Union is the only organisation that has given us four things. Those four things are peace, prosperity, stability and security.
(FR) Mr President, treaties are like births: some need an epidural, others a caesarean. This one falls into the second category and it will grow up as a beautiful baby, you will see.
We had to have two attempts at it, but that is in the past. It is imperfect, it is incomplete, but it is better than nothing. Most of all, it brings to a close the reunification of the continent, which began on 9 November 1989. In its way, it also brings the Second World War to a close. Of course, it is being accused of firmly establishing a liberal Europe. It could have been totalitarian, no less! I hope that this Treaty does not mark the end of one period, but the start of another.
I am already looking forward to finding out who will be the President of Europe, because the whole world will be watching to see who is chosen, and the person will create the institution. Already I want to say to that person: 'Do not stay in your office. Go all over Europe, not just to the capital cities but to every region of Europe.' I would like to say to him or her: 'Go all over the world. Go to the places where freedoms are ignored, human rights are restricted, and there is still war and conflict. Show that Europe has a name, a face, an address, a telephone number.' I think this person, whether a man or a woman, will have a decisive role. We will see what will be done with this post.
There will already be a rendez-vous in June 2014 - five years on. Either the Treaty will have been a good experience, will have proved effective, and citizens will have appropriated it, or the taste for Europe itself will have been damaged. That is why the forthcoming parliamentary term will probably be a decisive one as far as the commitment of citizens to Europe is concerned.
(RO) Ladies and gentlemen, first of all I would like to congratulate the Rapporteurs. Indeed, this is a very good report.
In spite of giving up the Union's symbols and in spite of all the compromises made at the European Council of June and at the intergovernmental conference, the Reform Treaty of Lisbon preserves the most important innovations from the former constitutional treaty and is truly a great step forward in reforming the European Union. I am mostly glad about the increase in the European Parliament's and the national parliaments' role in making decisions in the European Union.
My country, Romania, was one of the first countries to ratify the treaty with a very big majority of votes from the Members of the Parliament. In my opinion, conclusion number 10 is maybe the most important conclusion of the report. Even if the ratification of the treaty will be made in national parliaments in almost all the Member States, with one exception, I believe it is essential to inform the citizens of the European Union countries in order to have successful institutional reforms.
It is the duty of the European institutions to inform the citizens about this treaty. It is our duty, that of each Member of the European Parliament, to go to our countries and explain to the citizens we represent here the advantages of the Lisbon Treaty for the future of the European construction.
(PL) Mr President, after two years of discussion on the controversial treaty that was rejected in France and Holland, we have succeeded in reaching a compromise and accepting a text that is supposed to save the peoples of Europe. There is just one problem: everyone has agreed, and some have actually already accepted a text that does not yet exist in a consolidated version. The rapporteurs actually acknowledge this in paragraph 9 of the document tabled before Parliament.
The Lisbon Treaty has been made available only as a list of amendments to the treaties. Even Members of this Parliament have not seen a consolidated text, let alone citizens of the Member States. Is this how it is meant to look, the proclaimed rapprochement between the EU and its citizens - those citizens who are being denied not only the right to a referendum, but also the potential to familiarise themselves with the text, not to mention any debate on it? Was this brought about only through technical considerations, or is it that the authors of this work of genius are once again trying to hide something?
The history of ratification of the Constitutional and Lisbon Treaties shows that the leaders of the EU are contemptuous of the peoples of Europe and democratic procedures. This is why this report must be rejected.
(DE) Mr President, the Eurobarometer always shows that around 30% of European citizens are eurosceptic and are unhappy. This 30% is very interesting. It appeals particularly to protest groups and others that have no policies of their own but want a share of that 30%. It appeals to those who have no policies by which they can be identified; euroscepticism is a screen to hide behind. This 30% also appeals to those whose policies will never be accepted by others.
Euroscepticism is a very useful disguise for xenophobes. It is considered acceptable to be seen to be sceptical, at least in the eyes of this 30%. It is against this background, therefore, that we should consider the call for referendums. Those involved are not actually concerned about referendums; they are not trying to achieve more democracy; rather, all they are after is to harness this 30% of protest potential and use it to drive their own goals.
The same 30% of eurosceptics attracts interest from another quarter, however. They represent market potential for certain media. EU protest sells well - we see that every day in the tabloids. In my country, Austria, you need only to glance at the headlines to know what it is all about. It is not about supposed high treason, and it is not about the EU 'theatre'. It is about making sure that this 30% will continue to buy the paper each day.
Who could be against a national referendum? Nobody could be against a national referendum, but then they ought to be called for much more frequently and on a much wider range of topics - yet this does not happen. Basically, the protest serves only the newspaper's own potential market share, its potential to dominate; it does not serve democracy. This is indeed something that should be stated on a day like today.
(Applause)
(PL) Mr President, I would like to congratulate my colleagues on an excellent report, and I wish to convey to you today three pieces of news: two are excellent, and one is bad. The first piece of good news is as follows: Poland is ratifying the Lisbon Treaty. Yesterday the Polish Government passed a draft law on its ratification, and on 27 February the Polish Sejm and Senate will be considering it. I would like to emphasise that the Treaty has the support of the vast majority in Parliament.
The second piece of good news is that the Polish people are exceptionally strong in their support of the European project. According to recent studies, as many as 83% of Poles are satisfied with membership of the EU. Given such widespread support, a referendum in my country would be irrelevant. Please remember that my fellow Members who are calling here in this House for a referendum are speaking only for themselves.
The third piece of news, which is bad, is that Poland unfortunately still has reservations about the Charter of Fundamental Rights, so apart from the British, the Poles will be the only Europeans not to enjoy its benefits. I therefore appeal to the Council and to the Slovenian Presidency to prepare a mechanism for a simplified opt-in that would enable Poland, and in future perhaps Great Britain, too, to sign up to the Charter of Fundamental Rights.
Mr President, can I first of all respond to our good colleague Mr Barón Crespo, who said that we could not allow the will of a small minority to stand in the way of the European project.
In my country, opinion polls show that some 75% of the British people want a referendum and two thirds of them would vote 'no'. If that is what Mr Barón Crespo thinks is a small minority, all I can say is that it is not my view of a small minority.
As a number of colleagues have pointed out, we are actually voting on something that we cannot read. We have no consolidated text. It is an absolute scandal!
Many people on the other side of the House are telling us that this is a good thing. I have heard again and again what a good thing it is. If it is so good, then why not go out in the streets and argue it in front of the people in a referendum? Why are you running scared?
Today, the European project is abandoning any claim to democratic legitimacy. Today, we will vote through the renamed Constitution in an act that shows monstrous contempt for European citizens and democratic values. In 2005, the voters of France and Holland decisively rejected the constitution.
I am astonished by the bare-faced effrontery of European leaders, who have changed the packaging but are now bringing back the substance in defiance of public opinion. Most French and Dutch MEPs will support this report. I do not know how they will face their voters. I do not know how they will sleep at night.
In the UK, the Labour Government has broken its solemn promise of a referendum, yet in postal polls conducted by campaign groups, more than 80% of voters vote 'yes' to a referendum.
By forcing this measure through in the teeth of public opposition, you are hacking at the very foundations of the Europe you are seeking to build. We must listen to the people. They demand a referendum.
Mr President, Mr Corbett has now shown us a so-called 'consolidated' version of the Treaty 10 times. That version has not been consolidated in such a way as to enable a decision, because it shows the text as it would appear if we had already approved the Lisbon Treaty. A consolidated version is an edition in which text to be introduced is shown in bold type and text that will disappear is shown in italics, enabling it to be considered in a proper way.
Commissioner Wallström promised us such a version ...
(The President cut off the speaker)
(LV) Mr President, Vice-President of the Commission, President-in-Office of the Council, while listening to a few of my fellow Members today, I realised the old truth written in the scriptures: to criticise, to belittle, is easy, but to build a house, to create a temple, is a long and difficult task. I must remind critics of this Treaty that its basis - the Lisbon Treaty, the Constitutional Treaty - was created in the most widely represented democratic forum in European history, with participation by non-governmental organisations, and in the presence of the mass media. Therefore I would like, today, to congratulate my colleagues Mr Méndez de Vigo and Mr Corbett, who have drafted the report on which we are now going to vote. This report is in fact a very good summary, a very good summary, and Mr Bonde is right in saying that the consolidated version is currently available only in English. I would therefore suggest that the document be published as a brochure, as a very good summary, since not everyone will read the full Treaty. Touching now upon the actual positions taken by the Treaty, there was talk about many good things, and there was also criticism. It seems to me to be very good that a common foreign and security policy has been formulated, as well as the need for a common energy policy. At the same time it is a shame that there are no new instruments for carrying out these policies - neither the Commission nor Parliament have been given such instruments. What does this mean? It means that the work is still before us: to introduce these policies and to implement them. Therefore, in fact, half the work has already been done: the foundation has been developed, but the rest of the work, the second half, namely putting it into practice, still remains for us to do. I wish us all luck. Thank you.
Mr President, the merits of the Lisbon Treaty have been mentioned and the progress it brings towards a real Union of citizens was described. The need for its urgent ratification was also stressed. Let me add to this two notes of concern.
First, the market is globalised, organised crime is globalised, poverty is globalised and the waves of immigrants remind us of this reality every day. While car, computer, aircraft and steel companies merge, new or renewed global powers emerge. In spite of that, Europe remains divided. The ongoing division on Kosovo, which is portrayed by some as a battle between legalist and realist, is the most recent and frightening example, proving that peace and law in Europe are not yet secure.
Against this background, the obsession for opt-out or opt-in arrangements is not a way to protect national sovereignty against so-called European imperialism but a way to condemn each of our Member States to parochialist irrelevance and, ultimately, insecurity.
My second concern: one has deleted from the Treaty references to symbols, fearing that the European symbols could overshadow national ones. On the other hand, the lack of democratic participation of citizens in national life proves every day that our national myths are in a state of fatigue. The European Coal and Steel Community was able to mobilise citizens not only by addressing their minds, but also by inspiring their hearts. It was a plan associated with a myth.
The Lisbon Treaty is another excellent plan, but it lacks soul. This will not only weaken the capacity of the European Union to inspire citizens but also the capacity of each Member State to rehabilitate their national myths.
For the rest, I fully share the ideas of the report and I commend the rapporteurs for their excellent work. I share all their views and I think they did a great job. I hope, however, that one day we all will be able to shout, 'Habemus tractatum rei publicae Europae.'
(NL) Mr President, as the fathers of European integration always put it, this integration is realised step by step. Sometimes the steps are small, and sometimes they are large. The rapporteurs have underlined very clearly that the Treaty of Lisbon is an important qualitative step forward - one could even say a quantum leap - for Europe. It is comparable to the Treaty of Rome, when we created the common market, to the Single European Act with the single market, and to the Treaty on European Union (TEU) with monetary union. The TEU also represented a modest preliminary step towards political union.
By endowing the Union with legal personality and abolishing the pillars, the Treaty of Lisbon gives Europe a definite political dimension. Europe needs the Treaty in order to be a global actor in today's globalised world and thus to set the standards this globalised world needs. In addition, the general application of codecision makes decision making in this political union more democratic. This Treaty now needs to be ratified and, in this regard, a coordinated text should indeed help achieve a better understanding of the progress made.
Having a text is one thing, however, but ratification is another, and implementation another thing again: this may be the most important of the tasks now facing us. I was delighted to hear that the Presidency and the Commission, too, are starting to think about and work on this implementation, as various directions are possible, and we could even take the wrong one if we are not careful. That is why it is also very important for Parliament to concern itself with this implementation, too, in order to set a clear course for the way in which the Treaty should represent real progress. It is possible for implementation to steer the Treaty in a different direction and we certainly do not want that. We want the progress that is contained in the Treaty.
(PT) I congratulate the rapporteurs Mr Corbett and Mr Méndez de Vigo on their excellent work and the good example of cooperation. The Portuguese Presidency had the historic mission of turning a mandate into a Treaty, the Treaty of Lisbon, which is to be ratified by the Portuguese Parliament next April. The new Treaty is not the remedy for all the European Union's ills, but it represents added value for democracy. The powers of the European Parliament are enhanced, as are the powers of the national parliaments, but participatory democracy is also enhanced - specifically by means of the citizens' initiative which enables one million citizens to ask the Commission to launch a legislative initiative in a specific field; in addition the Charter of Fundamental Rights is now legally binding.
The European Union is not perfect, but it is irreplaceable in its world role. We need a Europe which is more involved and influential in solving world problems, such as climate change, food security, energy policy, international terrorism, organised crime, immigration, etc. There is now an urgent need for each of the 27 Member States which signed the Treaty of Lisbon on 13 December 2007 to proceed to ratify the Treaty. That is a decisive stage in our achieving a Europe which is more efficient in decision-making, closer to citizens, better able to respond to the challenges of globalisation and more effective in external relations. Let each and every one of us assume our responsibilities because the world does not stop.
Whilst Europe was spinning out its pause for reflection and wasting energy looking for a way out of its institutional problems, the emerging economies were continuing to grow, armed conflicts were spreading, climate change was becoming obvious, energy problems were becoming more acute and many people were dying for lack of food and medical assistance. Notwithstanding ultranationalist opinions and euroscepticism, Europe cannot stop - and it is not going to stop.
(EL) As shadow draftsman of the opinion of the Committee on International Trade and as a member of the Committee on Constitutional Affairs, I should like to say by way of introduction that the Lisbon Treaty signals the transition from a constitutional 'elitism' to the reform of the European unification project. Joint European progress is ensured through constitutional duality, namely the two revised Treaties of equal legal value.
At the same time, however, a multi-speed Europe is emerging. In other words, the Union is gaining in flexibility, but it is losing a common unification impetus. The Member State once again has the upper hand in the dialectic relationship between supra-national and national elements. The parliamentary system is also emerging from the recent European compromise strengthened, with the roles of both the European Parliament and the national parliaments having been reinforced.
Ladies and gentlemen, the European unification process undoubtedly needs a boost. Citizens are looking for answers to politically dynamic challenges. They are interested in the quality and productivity of political output. They democratically legitimise, whether directly or indirectly, the EU's decision-making bodies and expect successful action. A successful conclusion to the ratification attempt, and, above all, the lasting democratic legitimisation of projects carried out in full view of European citizens, depend on the initiation of a detailed political debate with the EU on the key political, economic and social approaches, on the relationship of European citizens to the EU, and on the position of the EU in the world.
In this context, the establishment of a lasting, transparent and democratic dialogue with civil society cannot be a mere pretext. It must reflect an in-depth politicisation of the unification enterprise. The European Parliament is playing a key role in this politicisation. I congratulate my fellow Members Mr Corbett and Mr Méndez de Vigo on their fruitful and creative contribution.
Mr President, this Treaty is not an elegant document. There are many 'ifs', 'buts' and 'maybes', because there is no other way for a diverse family of nations to share power. However, despite the naysayers, it responds to our citizens' demands for more democracy and a greater capacity to do those things which nation states cannot do effectively on their own: peacekeeping, climate change, migration, financial and market regulation, and, indeed, labour regulation.
At this time of global instability, the European Union is more important than ever for small Member States like Ireland. Today's vote will again show up the bizarre alliance of market fundamentalists, ultra-left and ultra-right, which opposes this Treaty. They have one thing in common: an urge to confine peoples' democratic reach behind national borders. The multimillionaires - the Murdochs in Britain and the Ganleys in Ireland - cynically manipulate national chauvinism to seek to deny Europeans reaching beyond their national borders to regulate business in the wider interests of society.
The others, Sinn Féin and their allies, do not trust the citizens and their ability to create an accountable transnational democracy. Their stock-in-trade is fear, fear of our neighbours, of democratic parliaments, of governments and of globalisation. They fail to explain how more power for parliaments means less democracy. They masquerade as internationalists but they object to neighbours helping each other in times of crisis or attack. They refuse to countenance binding European laws to protect us and our neighbours from climate change, the abuse of workers' rights and abuse of the market.
The weapons of those who pedal fear is the big lie, eloquently demonstrated here today by Ms McDonald and Ms Sinnott. They wearily turn truth on its head to claim that elected representatives of more than 80% of the people of Europe are about to crush democracy, are about to deny people ever again having a say in the construction of Europe. Before polling day in Ireland, all these big lies will have been shown up for what they are: the nightmares of parties which have learned nothing from their history and are bent on condemning the people of Europe to repeating it. I am confident that Ireland's decision will be to stay at the heart of Europe.
Mr President, Ireland has chosen to ratify the Lisbon Treaty by referendum because, on balance, this was deemed necessary under the terms of our written Constitution, but I fully respect the decision of all other Member States in their choice of ratification process.
A few points bear constant repetition. The Lisbon Treaty does differ from its forerunner, the ill-fated Constitutional Treaty, in that it no longer consists of a single consolidated text. It merely amends existing Treaties - on the European Union, and establishing the European Communities - Treaties which, in their own right, have been ratified fully. In addition, the constitutional title and symbolism, and the reference to the EU flag and anthem, have been dropped.
More Europe means more of that to which Europe brings added value to our citizens because, by clearly defining the limits of the Union's competences, the Reform Treaty or the Lisbon Treaty, gives both the European Union and national parliaments clear definition as to where their competences belong, and confers, incidentally, more subsidiarity on Member States, a point often lost.
The Reform Treaty allows for greater continuity in EU decision-making, notably in the foreign policy domain, by creating the new post of President of the European Council, who will be appointed for a two-and-a-half-year term, renewable on one occasion. A High Representative for Foreign and Security Policy would be appointed, who would not just be based in the Council but would also be a Vice-President of the Commission. These developments will not, however, lead to replacement of national foreign policies. Moreover, the existing rotating six-month presidency will continue as before, a fact often overlooked or misunderstood.
Unlike certain other EU Treaties, this Lisbon Treaty does not create major new chapters of EU competence. There would, however, be new legal bases for patents, tourism, sports, space and administrative cooperation, a reinforced legal basis on energy policy and, most importantly, an explicit new reference to fighting climate change with existing legal bases on environmental policy.
For all these reasons, my colleagues in Fine Gael and I will be supporting our Government. All the Irish parties, with the exception of Sinn Féin, will be supporting the Government and working hard to ratify this Treaty and to get the message across. Sinn Féin will not, because they are afraid of 'greater militarisation of Europe' - ironic given that party's particular history!
Colleagues, while your goodwill and support is most welcome, a gentle word of warning - please do not be tempted, in your eagerness for a positive outcome of our referendum, to tell the Irish electorate how to vote. And, Commission, please stop picking rows with Ireland on administrative and other issues such as the REPS, which can be misrepresented, deliberately or otherwise, by the Treaty naysayers.
(IT) Mr President, ladies and gentlemen, the Treaty of Lisbon brings to an end a prolonged and perilous deadlock. We are emerging from the crisis with a stable and more effective institutional structure that is open to further developments. We are entering a new phase in which - I hope - the way can also be reopened towards a Constitution for Europe.
To this end, however, a special effort is needed to promote European citizenship, based on the Charter of Fundamental Rights. It is not demographic calculations, which suit a national, intergovernmental logic, but European citizenship that is the cornerstone on which the political edifice of Europe will be built in the future. This is also the only way of giving this Treaty soul, the soul that Mr Severin was talking about earlier.
The future is therefore, first and foremost, in the hands of a great alliance between Parliament and European citizens in the fullness of their rights and duties. Perhaps the first test of this alliance is the choice for the new post of President of the EU.
(PL) Mr President, allow me, if you would, to begin by congratulating the authors of this report, since through their work a text has come about that is not just a political document, but an astute guide to the new realities of the Treaty. One could almost say that it is a didactic aid for students throughout the European Union and beyond.
In drawing up their report, Mr Méndez de Vigo and Mr Corbett have highlighted the positive changes introduced by the Lisbon Treaty, but have also acknowledged the fears brought about by difficult intergovernmental negotiations. At that time, Poland was seen as one of the states that was holding back progress in European integration. Much has changed, however, since the recent elections. The new government is more open to European cooperation and understands that a strong EU is in the interests of our country, Poland.
It should, however, be borne in mind that a section of the Polish population shares some of the fears linked to the superior standing of EU law in the hierarchy of regulations of civil law, and especially of family and property law. We need time and more experience of collaboration in the European Community for these fears to diminish, and perhaps to be extinguished. My country's government has therefore refrained from signing the Charter of Fundamental Rights, particularly as there was a serious risk that the ratification process in Poland would effectively be blocked if a different decision were to be taken.
I am very pleased that the authors of the report have appreciated these circumstances and decided to remove from the primary text the names of states whose stance might be viewed critically by the European Parliament. The Lisbon Treaty is the result of a compromise between dreams of a European federation and fears that are currently prevalent not only among citizens of the new states, but also in countries that are the founders of our Community. With the unsuccessful process of ratification of the Constitutional Treaty constantly in mind, I feel that it is better to posit smaller but stable steps than to attempt leaps that are always associated with the risk of a fall.
The reality of our changing will come very quickly. It is therefore certain that in a few years' time we shall be debating a new text, a new treaty, one that is more appropriate to the realities that are to come. It is important for us to be able to discern them in time, and for the European Union to retain the capacity to adapt to new challenges.
(PT) Mr President, ladies and gentlemen, Lisbon and Rome are departure points for a humanity without borders. The dream of global justice and cosmopolitan law is at the heart of the history of the European Union. It is the history of how moral will took root in the institutions and transformed the old political paradigms. The method followed was sharing, the criterion applied was reason, the goal set was human dignity and sovereignty of rights took precedence over sovereignty of borders; those factors all served to make Europe the home of enlightenment.
In this journey towards large-scale democracy, the Treaty of Lisbon has restored to the European Parliament its parliamentary nature, has broken the legislative hegemony of the Europe of governments and brought new leading figures to the fore to enhance the competitive and political components and reduce bureaucracy. It is true that the European Constitution, with its potential for unity and cohesion, has been delayed but a post-national Europe is emerging. Babel will undoubtedly build its tower.
(DE) Mr President, ladies and gentlemen, if you have followed the debate this morning, you will have noticed that this Treaty is accompanied by great expectations. First there is the expectation that it should be ratified and enter into force. Then there is the expectation that it will put the European Union in a better position to live up to its task in the world, a position from which it will be able to deal with the consequences of globalisation, and so on and so forth.
I would like to add a further expectation to this: I believe and hope that the Treaty offers another opportunity to take a further step towards reconciling the European Union with its citizens, as there is a gap between the Union and its citizens. This gap was highlighted by the referendums in France and the Netherlands, and it needs to be closed.
The Union needs the endorsement of its citizens, and the new Treaty offers good opportunities for this. It gives the national parliaments the opportunity to participate in creating legislation. Within the framework of subsidiarity, it includes national parliaments, and quite rightly. Therefore, because approval from citizens depends, among other things, on the allocation of tasks between the EU and the Member States being clearer than it has been until now, and managed in a more balanced way. The national parliaments have a contribution to make here.
I do not see us as competing with the national parliaments, but I believe that we must cooperate. I am of the opinion that the national parliaments should also make use of these opportunities. I want to challenge them outright to do so. It will be fascinating to see whether or not this new instrument for monitoring subsidiarity is effective.
One further point: if we look at the European Union from outside, we see an example of regional cooperation, successful regional teamwork, of which there is only one other example in the whole world, and it is not nearly as successful or advanced as the EU: the ASEAN states. As regards ASEAN, they keep a close eye on the European Union as they attempt to cooperate and make a contribution to peace and security in the world.
(SK) Ladies and gentlemen, because the European Union needs a Reform Treaty that will make it more effective and modern, I will vote for the report by the rapporteurs, Mr Richard Corbett and Mr Íñigo Méndez de Vigo, on the Lisbon Treaty.
Allow me to congratulate those five Member States that have already ratified the Lisbon Treaty. I am convinced that the act of ratification of the Lisbon Treaty faces no danger in Slovakia either. Only one parliamentary party is against it; other than that the Treaty enjoys overall support and the overwhelming majority of members of the national parliament will vote in favour of it.
The current Slovak opposition that deserves most of the credit for Slovakia joining the European family will give its support to the Lisbon Treaty as soon as Slovakia's press law that has been criticised by such European institutions as Freedom House, the OSCE and the European Federation of Journalists is re-written in accordance with their recommendations.
(HU) As an MEP for Hungary, the first country to ratify the Reform Treaty, I am well aware that ratification alone is not enough. It has already been mentioned in this Chamber that we need to explain to people - to the citizens of Europe - in what ways this document provides more than national constitutions, to explain the added value of this Reform Treaty.
European politicians need to be made aware of the fact that prime ministers often make the mistake of calling this an institutional reform. It is much more than that. Now we are becoming a political union and a genuine community of interests. Within this community of interests, we must spell out to the citizens of Europe the ways in which the Charter of Fundamental Rights provides added value in the sphere of social rights.
I must give special mention here to the fact that the rights of individuals belonging to minorities have at long last been included in the eighty-thousand-page acquis communautaire, since every seventh citizen in Europe, in the European Union, belongs to a long-standing minority. This is a great advance for the treaty.
Mr President, I would like to ask those colleagues who oppose the Treaty to explain precisely what is they mean when they speak about a 'self-amending' treaty. Could they bring me the clause that provides for this sort of protean development?
I do not see it in the Treaty myself. The fact is that a single change requires the unanimous agreement of all the prime ministers and national parliaments of all the Member States, and important changes that confer fresh competences upon us in the EU require the procedure of a convention, an intergovernmental conference and formal ratification in all Member States.
(DA) Mr President, the Treaty of Lisbon is, as everyone knows, the Constitution Treaty without the flags and music. It is actually rather strange that this is being said so bluntly here, because this is not how it is being done in Denmark. Rather, in Denmark the government is saying, that there is nothing of any significance whatsoever in this Treaty, as it believes that by saying this, it can make its citizens believe that they do not need to be allowed to vote on it. However, with this Treaty, we are witnessing the most far-reaching development of the European Union that there has ever been: more power, more political areas than ever before and a greater loss of control for the European nations than there has ever been previously. It is incredibly unwise of the EU's old core states to coerce the rest of us without asking our citizens. It will lead to negative consequences. Citizens feel that they are losing control and will react against this. A union is not created at a negotiating table within the EU. It can work only if it grows out of the wishes of the people, and this is not what this Union is doing. I therefore intend to vote against it.
(CS) If European integration is to last, there must be deepening and strengthening of international law. What is happening at the moment is the precise opposite.
The recognition of Kosovo's independence has been a terrible blow to international law and the first casualty of this breach of international law will be European integration and transatlantic relations. I think this is plain to see. The ethnic principle was rejected as a basis for the delimitation of boundaries in the case of Bosnia, yet in the case of Kosovo it has been taken as the only criterion and the only principle. I believe that international law must not be violated with impunity: this results in documents such as the Helsinki Final Act suffering in terms of their credibility.
(RO) Mr. President, ladies and gentlemen, I would like to join my colleagues who welcomed the drawing up of this report and to emphasize its fundamental value for the future of Europe.
It is important that the Lisbon Treaty focuses on the role of citizens and the responsibility of institutions. This is why I believe that, via this report, the European Parliament proves that it undertakes its new role in the functioning of the European Union. In this regard, I reiterate the support for all the treaty provisions that stipulate a consolidated role of the parliaments, both at national and European level.
Secondly, I would like to mention the changes that the Lisbon Treaty proposes in the field of the European Union's foreign policy. Their transposition into facts is crucial for consolidating the European action in this direction. Consequently, the essential element of the report is the call for ratification by all the 27 Member States. I express my satisfaction that Romania ratified the Treaty in February 2008, thus becoming the fourth country that has proved its European vocation and firm wish to contribute to the ever more prosperous future of the European Union.
(SK) I would like to thank the rapporteurs for their excellent work, which clearly defines all the positive aspects of the new Treaty as well as its weaker points. As the saying goes, nobody is perfect. At any rate, let us be thankful for the high quality of the Treaty and for the fact that it reflects the present reality within the European Union and opportunities thus offered at the level of the Treaty.
As the rapporteurs correctly point out, this Treaty strengthens democratic responsibility and decision-making powers, and in this way gives citizens more control over the Union's activities. However, in this context I would like to appeal to the governments of the Member States to provide their citizens with an adequate summary of the Lisbon Treaty, so that it is understood by everyone and so that each person can make an informed decision on whether he/she agrees with the legislation or not: this should be the rule with regard to all European (and not just European) legislation. I am sure that the citizens of the European Union, if well informed, will give the Treaty their unqualified support.
I would also like to stress that such an important document should not become an object of political games as is the case in Slovakia, where the opposition is blocking the adoption of this progressive and democratic document.
Mr President, I rise here as - I hope - one of the ordinary and decent citizens of Ireland referred to by my colleague MEP, Mr Farage - although I think he has left the Chamber.
I am not surprised that ordinary, decent Irish citizens are confused, because they have strange bedfellows on the 'no' side - Ms McDonald and Mr Farage. It beggars belief! Could I say to Sinn Féin in particular: can they not acknowledge the role of the European Union in peace in Northern Ireland? That is what will be enhanced by this Treaty, not 'militarisation', as they call it.
On the role of national parliaments, can I say this: let national parliaments take the power this Treaty will give them and let the ordinary decent citizens of the countries force them to use that power effectively.
To Mr Duff: there is falsehood being peddled in Ireland on the 'self-amending' Treaty: it is the invention of a negative mind. It is not true and it is not so.
Lastly, let me say that, contrary to the naysayers, like Ms McDonald and Mr Farage, this Treaty is a good deal for Ireland, a good deal for the EU, a good deal for Europe, and I urge citizens in Ireland to vote 'yes'!
Mr President, I did not expect to be called so quickly. I already made a contribution, but I would like to make just a further point here. We have listened to all the naysayers, the people who tell us that Lisbon will further militarise the Union, that it will lead to social dumping, that it will lead us all in the wrong direction. Well, I have missed a little bit of the debate, but I did not hear anybody comment on Article 49, which states that, if Lisbon is ratified, any Member State can decide to withdraw from the Union in accordance with its own constitutional requirements.
That means that all of those who believe that they should not be in Europe can advise their citizens to withdraw from the Union after we ratify the Lisbon Treaty. Therefore, they have no excuse not to wish to see this Treaty passed.
Mr President, a 'yes' for the Lisbon Treaty is a 'yes' for the Charter of Fundamental Rights. The EU Charter of Fundamental Rights was initially drawn up to strengthen the protection of fundamental rights within the EU, in the light of changes in society, social progress and scientific and technological developments, by making those rights more visible in the form of a charter.
That Charter covers such diverse areas as care for the elderly, care for people with disabilities, respect for private and family life, the prohibition of torture and the right to effective remedy and to a fair trial. Those rights apply to the EU institutions and bodies and the Member States only when they are implementing EU law. While the Charter does not establish any new powers for the EU, it does make it easier for citizens to find out what their rights and responsibilities are under European law.
The Charter was only a political declaration when it was initially agreed in 2000. If the people of Ireland vote 'yes' to the Lisbon Treaty, they will also be conferring legally-binding treaty status on the Charter of Fundamental Rights, to the benefit of all Irish and EU citizens.
(FR) Mr President, I note here the fairness with which you chair these debates.
Ladies and gentlemen, I would just like to raise a moral problem by referring back exclusively to statements by people in favour of the ratification of the Treaty, who told us that it is exactly the same as the Constitution.
Such is the case - and he is the expert - with Mr Giscard d'Estaing, who said precisely that, that it is the Constitution but filed in different drawers. Such is the case with Mrs Merkel, who said these exact words - she was speaking in English: 'Let us keep the substance, and change the wording.' Such is the case with Mr Amato, the former Italian Prime Minister, who said that the text was made unreadable because if it had been a simple text, everyone would have realised it was a Constitution and would have called for a referendum. Such is the case with our former fellow Member, Mr de Gucht. Such is the case with the Prime Minister of Luxembourg, Mr Juncker.
I therefore think that this deception being practised on the European people poses a moral problem.
(CS) The European Union is not a state and so it does not need a constitution. This had to be admitted, albeit reluctantly, even by the advocates of the old European Constitution. Unfortunately, not all of them have come to terms with the disappointment, which is why we find paragraph 6 of this report expressing regret over the changes made in the new Treaty in contrast to the draft European Constitution.
I consider this to be a serious mistake. After a difficult journey a consensus was reached among the 27 Member States. Some governments wanted changes to the draft European Constitution and now the report by Mr de Vigo and Mr Corbett indirectly criticises them for their approach. In my opinion, if the European Parliament votes in favour of paragraph 6 of the report, it will be expressing disrespect to the complex consensus obtained by the 27 Member States, and that could only be harmful to the whole matter. I certainly cannot support that paragraph.
(NL) Mr President, in addition to social and economic cohesion, this treaty lays down the third objective, territorial cohesion, expressly for the whole Union. There may be clustering in top regions in Europe, but at the same time we are advocating opportunities for employment and economic development throughout the Union. This is an important basis for social and regional policy. It is important to elaborate this in this way and to make it possible to transfer knowledge about entrepreneurship and the use of money and instruments - think of the Structural Funds. I should like to remind the House of this, since it was not raised during this morning's debate. This way, we also show citizens throughout the Union that we are able to offer new solutions for our new circumstances.
(PT) I think it is essential at this moment to stress the importance and significance of signals in politics; it is our duty to send the right signals to citizens. Rather than continuing the debate in this Parliament on the differences between the Constitutional Treaty and the Treaty of Lisbon or on how the Member States should go about ratifying the Treaty, should we not be discussing what we shall do after the Treaty comes into force, as we hope it will? That was what we told our citizens - that institutional reform was necessary in order to achieve more and better results. That reform is now actually here.
Will Europe be better prepared in a year to tackle globalisation, energy dependency, the demographic crisis, terrorism, financial instability and employment change? It will have to be. Will the European Parliament be more vigorous in order to take an active role in the approval of these reforms? Again, it will have to be.
That is the right signal to send out from here today; let us not fulfil the words of the Chinese proverb which says that when the wise man points at the sky, the fool looks at the finger. Let us look towards our future, Mr President, and accept our duty to build it.
(DE) Mr President, Commissioner, ladies and gentlemen, I would be interested to learn, Commissioner, the degree of acceptance for the different protocols and texts of the Reform Treaty. Are there any analyses of which points are particularly popular with the public and which points are more problematic? Do you have any market research results to show what the public believes are the three most important goals of this Reform Treaty, so that we can see what the 500 million citizens of the European Union are interested in, that would show that this Reform Treaty is absolutely necessary? Is any analysis or market research available on how well informed people are about this Reform Treaty, both quantitatively and qualitatively? That would be the basis for revealing the importance of this reform step for the European Union.
What steps do you, as Commissioner, plan to take in the immediate future to make this information more readily available to people?
Mr President, if the European Union were a car, this Treaty would be about tuning that vehicle. It is very important that we have new structures, especially in the field of foreign and security policy, and I agree with those people who have stressed the importance of good common foreign and security policy, but it is not enough just to have good structures in place.
If we cannot coordinate our action, and if we cannot really work together and produce common messages to give to a Kissinger or a Rice, then those messages are worth nothing. We need to bring more substance to this debate, and we really need to work towards common views.
We now have the perfect vehicle. We need to start driving it in a certain direction and we need to take on our role in the world. This Treaty gives us the tools with which to do that.
(HU) Thank you, Mr President. As an MEP representing one of the new Member States, I would also like to take this opportunity to express our gratitude for the Community solidarity being shown towards us. Without it, the countries of eastern Europe would have been incapable of recovery following 40 years of Soviet occupation.
Please allow me first of all, as chairman of the delegation to the EU-Croatia Joint Parliamentary Committee, to say that the treaty will make for closer and more effective cooperation among the Member States, while at the same time enabling further expansion of the European Union to include those countries that accept and comply with the EU system of values.
In my opinion the treaty sends a positive message to the countries of the western Balkans that have already begun accession negotiations; it will encourage them to speed up reforms, since it puts EU accession easily within their reach.
To conclude, one of the most important and innovative passages of the treaty as far as I am concerned is undoubtedly the passage guaranteeing minority rights, making protection of national and ethnic minorities a fundamental principle of the European Union. Thank you.
Mr President, as far as I know I am the only Member who is a director of elections for referendums, and I feel no obligation whatsoever to tell the German people that their decision is any less legitimate than the Irish decision simply because we are having a referendum and they have a constitutional reason for not having a referendum.
What sort of referendum do those who argue for a referendum want? Do they want a referendum in which 50% or more of people across the European Union make this decision for them, in which case it will be the big states, or a mixture of small and big states, which will decide for everybody? Or do they mean that it must be over 50% in each Member State, in which case each Member State gives up its right to make the decision to every other Member State! Where is the rationality in that?
Winston Churchill used the phrase 'terminological inexactitudes'. I will say nothing more than that in respect of the yellow-bellies on my right, but they certainly are disingenuous at best!
President-in-Office of the Council. - It was a great pleasure for me to be present at this extremely interesting and dynamic debate. Let me split my observations into three categories.
The first category concerns the preparatory activities which have to be completed in order for the Lisbon Treaty, if and when enforced, to be implemented fully. These activities are numerous. It is necessary to prepare for the election of the President of the European Council and the High Representative for Foreign and Security Policy, to establish a common external service and organise activity in the field of justice and home affairs.
These activities have to be conducted patiently and responsibly. I am convinced that no one would like to give the impression that the institutions of the European Union or Member States are trying to grab the largest part of the cake for themselves before it is fully baked.
We therefore have to be aware that, although the preparatory activities have to be completed, the fact remains that the last word in the implementation of the Lisbon Treaty rests with the Member States, that is to say with the national parliaments and, in one case, with the voters. This calls to mind a dilemma which has been mentioned several times today and widely debated over the last few years: referendum or parliamentary ratification?
I would like to thank Mrs Doyle, Mr Mitchell and others who pointed out that it is necessary to respect the decision of the Member States. I stressed in my initial address that the decision on the method of ratification of the Lisbon Treaty falls exclusively within the sovereign competence and responsibility of each Member State.
Nevertheless, I must add the following: there is nothing wrong with parliamentary ratification. Absolutely nothing. All the Member States of the European Union are representative parliamentary democracies and, after all, this honourable assembly, the European Parliament, is a powerful symbol of representative democracy.
Now a few words about the significance of ratification. In my opinion, the ratification of the Lisbon Treaty should be considered not only in the current context, but also in a historical context and with a view to the future. I would like to remark on what was said by Mr Schulz and others, namely that we must remember what was happening in our continent a hundred years ago, seventy-five years ago or perhaps, as in the case of my own country, twenty years ago or less. In short, it is our past which has to remind us constantly that it is the European Union which has made a considerable contribution to the peace, stability and prosperity of our continent.
At the same time we have to take the future into account. We must prepare ourselves for the already recognisable challenges awaiting the European Union. It is our firm opinion that the Lisbon Treaty represents a step forward in the right direction and offers us answers to challenges that can be seen on the horizon.
Vice-President of the Commission. - Mr President, this has indeed been a lively and interesting debate, on which I would like to make three remarks.
First of all, I will deal with implementation, since several of you have raised particular, specific issues on implementation and follow-up. I would also like to say something about the discussion on democracy that has taken place here, and to link that to communication and debate.
To start with the questions from Mr Deprez, Mr Dehaene, Mr Barón Crespo and Mr Duff, several of you have asked about what happens now in terms of preparing for the implementation of the new Reform Treaty.
I expect that preparations are going on in all the institutions, in that we are looking at what will be required of our respective institutions - in the case of the Commission coming forward with specific legislative proposals - and what this will take in terms of interinstitutional cooperation and practical preparations. This will have to be done with full respect for the ratification process that is now going on.
Our approach in the Commission has been to do this in a formally absolutely correct way and to respect the ratification processes - not to anticipate but to be prepared. I believe this has also been the approach in the Council, where an inventory has been carried out, and we are, of course, looking in the same way at the obligations that will fall on the Commission.
We will, of course, cooperate with Parliament and will sit down and look at what has to be done in practical terms. It is good that a discussion is also under way in the respective institutions to ensure that everything is ready and can be handled in a formally absolutely correct way. We are getting ready, of course, to start the practical work.
A lot has been said about democracy, bringing to mind what Churchill, who has already been referred to, said about it: 'democracy is the worst form of government except for all those other forms that have been tried from time to time'.
Whichever ratification method is chosen - and it is up to every government and every Member State to decide which one to use - the Commission will respect it, and will also consider ratification by national parliaments to be democratically legitimate. Whichever method is chosen, there will have to be communication with citizens.
I would inform everyone who has asked for a consolidated text that the message from the Council is that such a text will be produced, hopefully as soon as possible, and that in the spring we will definitely have a consolidated text from the Council. I know that, to date, a good dozen consolidated texts are available in different language versions. I know that the House of Lords has produced a consolidated text; I know that the French Senate has produced a consolidated text; and I know it also exists in Germany. It is available on the internet.
This means that one cannot use the lack of available information as an excuse. All the texts are available, and there is also information available on the Commission's website, which gives questions and answers and factual information about the Treaty, relating to the specific substantial issues.
There is an obligation on all of us to help citizens to have access to all the factual information that they need, and also to have answers to their specific questions.
In response to what Mr Rübig said, we know from previous Eurobarometer opinion polls that people are interested in the substantial issues first and foremost, and not so much in the institutional issues. But I expect that several Member States will also carry out specific opinion polls to check on public opinion in the respective Member States. We will see more of this in the coming months. The Commission will monitor these issues in general, through the Eurobarometer.
Please refer citizens and everyone you meet to our new website, which is called 'Debate Europe'. We have relaunched 'Debate Europe' to include the new Reform Treaty. Follow the debate, and please encourage people to make interventions and participate in the debate on the internet.
Let me also say that I hope we can engage young people and women in this debate, because in talking about democracy and representative democracy, we also want to see more women in the debate, hopefully also as leaders of our institutions and of the European Union in the future.
If women do not see that they are represented, they will hesitate before they give their support to our different projects and decisions. So this is also a democratic task and mission for all of us.
Finally, Mr Nassauer made a very important point about the national parliaments and how we can follow up in this area and ensure it is complementary. The increased and strengthened role of the European Parliament fits well with anchoring this matter into national parliamentary procedures in every Member State. This is also something we will have to prepare properly and thoroughly, with the national parliaments. They have a big role which should be fully prepared.
Thank you for this debate. The Commission will work closely with Parliament and with the Council in order to prepare for implementation and will definitely make every effort to communicate and make sure that people have access to all the information and the debate fora that they need to discuss the future of Europe.
rapporteur. - Mr President, this debate has shown that, in this Parliament, the elected representatives of the peoples of our 27 countries approve this Treaty by a very large majority. Every single party that is in government in our Member States and almost every single one of the principal opposition parties in every Member State - except the British Conservatives, of course - support this Treaty.
All the main Christian Democrat parties support it. It is supported by all the Socialist parties in each of our countries. It is supported by the Liberal Democrat parties in each of our countries, the majority of the Green parties and even the Conservative parties, except, of course, the British Conservatives. Opposition to this Treaty is mainly from the far right and some on the extreme left of this House. It is, though, curious to see this new political alliance being forged by Sinn Féin and the British Conservative Party in opposing this Treaty.
Some of those have argued here today that this Treaty is being adopted without us having access to the documents - that no consolidated Treaty has been published. But, as I pointed out yesterday, several Member States have published a consolidated version of the Treaty.
Then they complain, like Mr Bonde, that this does not show the amendments to the Treaty, but the amendments have, of course, been available since December in every language in the Official Journal. Frankly, any Member of the European Parliament who says he or she has not been able to read this text is not doing the job which they have been paid to do. It is pure laziness.
Secondly, some of them have come here and said that the European Parliament should call for a referendum. I find it quite amusing that those who oppose the European Parliament having powers, that are against the European Union being able to tell Member States what to do, come here and say that we should tell sovereign Member States what their internal procedures should be to ratify an international treaty. That is hypocrisy in the extreme.
Finally, I notice that many of them were absent from the debate for long periods, because they were outside the Chamber dressed as chickens. I think that is very symbolic. They are chicken, because they chickened out of the debate here, as they are afraid of the verdict of this democratic debate, a verdict which is overwhelmingly positive about this Treaty: that it is a good Treaty that will improve and democratise our Union.
(Applause)
rapporteur. - (ES) Mr President, today reference has been made to European integration from a historical point of view.
The European Union that we have built in the last 50 years is the Europe of debate and dialogue, the Europe of respect for others, the Europe of putting ourselves in the shoes of others in order to understand them. This idea has been highlighted by the vast majority of this House in the debate that we have had today.
However, in the debate there was also another Europe, Mr President, which I call the Europe of the three 'c's: the Europe of conflict, condemnation and contempt. As democrats we do not like this Europe, because we believe that there can and should be debate and dialogue but there should not be any condemnation.
I think, Mr President, that many things have been said here today, some of which are entirely false.
I am going to mention one in particular: when it is said that this Lisbon Treaty incorporates new doses of qualified majority, that is true, but what is not said is that the Lisbon Treaty means greater participation by the European Parliament. How can someone be a Member of this House and not want it to have greater participation in the political decisions that affect the European people?
(Applause)
I will conclude, Mr President, by quoting Miguel de Cervantes who, when old and at the end of his life, said that there were occasions when we had to decide whether to be a road or an inn. Being an inn is staying where you are. Being a road is moving forwards.
I hope, Mr President, that, as my political group is going to do, and as the majority of the political groups in this House are going to do, we will vote in favour of the Lisbon Treaty with our hearts and minds. Let us use the democratic vote to give democratic recognition to those of us who want more Europe for all Europeans.
(Applause)
The debate is closed.
We shall now proceed to the vote. This is the first item of voting time, which starts straight away.
Written statements (Rule 142)
in writing. - (GA) When everything is taken into account it must be said that the European Union has been good for Ireland.
However, this referendum is about the Lisbon Treaty. Whether or not the European Union has been beneficial for Ireland is irrelevant.
The Lisbon Treaty gives exclusive competence in the area of commercial policy to the European Institutions including negotiations of international commercial agreements. It empowers the Commission to initiate and conduct negotiations, including negotiating international commercial agreements, before reporting to the Council of Ministers. Article 10(a) mandates 'through the progressive abolition of restrictions on international trade' and it is a guiding principle for the Commission in its interaction with non-Member States. From October 2006 the EU has made an effort to end 'cross-border obstacles' in its dealings with developing countries. Obstacles, such as environmental regulations, consumer protection regulations and health regulations irrespective of the consequences associated with removing these regulations. When these two aspects are considered, much is revealed of the significant step back of the EU in terms of its approach in dealing with world poverty and inequality.
in writing. - (PT) Just when the ratification process of the Treaty of Lisbon is under way, the European Parliament is once more overstepping its powers, attempting to influence public opinion with a report expressing its approval of that Treaty and pressing all EU Member States to ratify the Treaty in time for it to come into force on 1 January 2009. That is a real political ploy, since Parliament's competence does not extend to adopting European treaties. Member States have competence in that sphere: initially via the Intergovernmental Conference and thereafter via ratification by each Member State, in accordance with each country's fundamental legislation.
Since the EU now wishes to side-step referendums so as to avoid another rejection of the Treaty, as happened in France and the Netherlands in 2005, in principle only Ireland will have a referendum.
Evading referendums by means of a whole variety of pretexts, shows up a fear of the consequences of giving citizens the vote in Portugal and the other EU countries. These countries know that the content of the Treaty of Lisbon is the same as the content of the 'European Constitution'. The name has been changed simply to try to trick citizens in what constitutes a true political fraud. We therefore oppose the report.
in writing. - (ET) The most crucial topic for the European Union is the Lisbon Treaty because the future of Europe is in the balance, as is the way in which it will cope in a world which is changing year on year more quickly than we are. I have three observations to make:
1) First, to welcome the fact that France, where the crisis accompanying the referendums shock began, was the first 'old European' country to ratify the treaty, thereby acting as an example to others that European integration must certainly continue.
2) Second, I hope that during ratification Member States will not start to use the treaty as a political tool, as occurred in Slovakia where the opposition, although in favour of the Treaty, made ratification conditional upon the governing party withdrawing a draft law with which the opposition disagreed. The most important EU matters must not be scuppered by domestic issues!
3) Finally I wish to express the hope that the Reform Treaty will put an end to the nonsense put about by some European politicians that we can continue with the old treaties. Quite the opposite, globalisation not only requires greater dedication to making aspirations a reality, but also broader agreement as to the form of the Union's policies and a new basic document with which to achieve it.